
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30


--------------------------------------------------------------------------------

Execution Copy

DEBT SERVICE RESERVE LETTER OF CREDIT
AND REIMBURSEMENT AGREEMENT

among

HOMER CITY OL1 LLC,
as Borrower

and

WESTDEUTSCHE LANDESBANK GIROZENTRALE,
NEW YORK BRANCH
as Issuing Bank and as Agent

and

THE BANKS NAMED HEREIN

Dated as of December 7, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CONSTRUCTION   1   SECTION 1.1   Definitions   1  
SECTION 1.2   Construction   5
ARTICLE II DEBT SERVICE RESERVE LETTER OF CREDIT
 
5   SECTION 2.1   Commitments   5   SECTION 2.2   Amount and Term of Debt
Service Reserve Letter of Credit   5   SECTION 2.3   Participations in Debt
Service Reserve Letter of Credit   5   SECTION 2.4   Drawing and Reimbursement  
5   SECTION 2.5   Fees   7   SECTION 2.6   Interest   7   SECTION 2.7  
Repayment   7   SECTION 2.8   Prepayments   8   SECTION 2.9   Security   8  
SECTION 2.10   Payments   8   SECTION 2.11   Computation of Interest and Fees  
8   SECTION 2.12   Payments on Non-Business Days   9   SECTION 2.13   Sharing of
Payments, Etc.   9   SECTION 2.14   Evidence of Debt   9   SECTION 2.15  
Increased Debt Service Reserve Letter of Credit Costs   9   SECTION 2.16  
Capital Adequacy   10   SECTION 2.17   Taxes   10   SECTION 2.18   Change of Law
  11   SECTION 2.19   Non-Availability   12   SECTION 2.20   Assignments by
Banks   12   SECTION 2.21   Reduction in Commitments/DSR Loans   13   SECTION
2.22   Right of Set-off   13   SECTION 2.23   Minimum Amounts   13
ARTICLE III CONDITIONS PRECEDENT
 
13   SECTION 3.1   Conditions Precedent to Issuance of Debt Service Reserve
Letter of Credit   13
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
15
ARTICLE V COVENANTS
 
15
ARTICLE VI DEFAULTS AND REMEDIES
 
16   SECTION 6.1   Events of Default   16   SECTION 6.2   Remedies   17
ARTICLE VII CHARACTER OF OBLIGATIONS
 
17   SECTION 7.1   Obligations Absolute   17   SECTION 7.2   No Personal
Liability; Termination   18   SECTION 7.3   Limited Liability of Agent and Banks
  18
ARTICLE VIII THE AGENT
 
19   SECTION 8.1   Authorization and Action   19   SECTION 8.2   Agent's
Reliance, Etc.   19   SECTION 8.3   Issuing Bank and Affiliates   20   SECTION
8.4   Bank Credit Decision   20   SECTION 8.5   Indemnification   20

i

--------------------------------------------------------------------------------

  SECTION 8.6   Successor Agent   20   SECTION 8.7   Collateral   21
ARTICLE IX MISCELLANEOUS
 
21   SECTION 9.1   Amendments, Etc.   21   SECTION 9.2   Notices, Etc.   21  
SECTION 9.3   No Waiver; Remedies   21   SECTION 9.4   Costs and Expenses   22  
SECTION 9.5   Application of Moneys   22   SECTION 9.6   Severability   22  
SECTION 9.7   Limitation of Liability   22   SECTION 9.8   Binding Effect   23  
SECTION 9.9   Assignments and Participations   23   SECTION 9.10  
Indemnification   24   SECTION 9.11   Further Assurances   25   SECTION 9.12  
Governing Law   25   SECTION 9.13   Consent to Jurisdiction and Venue   25  
SECTION 9.14   Headings   25   SECTION 9.15   Execution in Counterparts   25  
SECTION 9.16   Waiver of Jury Trial   25

Exhibit A   Form of Debt Service Reserve Letter of Credit
Exhibit B
 
Debt Service Reserve Letter of Credit Promissory Note
Exhibit C
 
Form of Commitment Transfer Supplement
Schedule I
 
Filings with the Securities and Exchange Commission

ii

--------------------------------------------------------------------------------


DEBT SERVICE RESERVE LETTER OF CREDIT
AND REIMBURSEMENT AGREEMENT


        This Debt Service Reserve Letter of Credit and Reimbursement Agreement
(this "Agreement"), dated as of December 7, 2001, is entered into by and among
(1) HOMER CITY OL1 LLC, a Delaware limited liability company (the "Borrower"),
(2) WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as the issuer of the
Debt Service Reserve Letter of Credit referred to herein (in such capacity, the
"Issuing Bank") and as a Bank (as defined below), (3) CREDIT SUISSE FIRST
BOSTON, NEW YORK BRANCH, as a Bank (as defined below), (4) each bank or other
entity that is, or becomes pursuant to Section 9.9, a party hereto
(individually, a "Bank" and collectively, the "Banks") and (5) WESTDEUTSCHE
LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as agent (in such capacity, together
with its successors in such capacity, the "Agent") for the Banks.


RECITALS


        A.    Pursuant to the Lease Indenture of Trust and Security Agreement,
dated as of December 7, 2001 (the "Lease Indenture"), among the Borrower, The
Bank of New York, as successor to the United States Trust Company of New York,
as Security Agent (the "Security Agent") and The Bank of New York, as successor
to the United States Trust Company of New York, as trustee (in such capacity,
together with its successors in such capacity, the "Lease Indenture Trustee"),
the Borrower issued two series of lessor notes in respect thereof (collectively,
the "Lessor Notes").

        B.    The Borrower has requested that the Issuing Bank issue and the
Banks participate in, and the Issuing Bank is willing to issue and the Banks are
willing to participate in, the Debt Service Reserve Letter of Credit (as defined
below) upon the terms and conditions hereinafter set forth.


AGREEMENT


        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, hereby agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

        SECTION 1.1    Definitions.    (a) Terms defined in the Participation
Agreement (in the form of such terms as they exist on the date of this Agreement
and as they may hereafter be amended from time to time, but only to the extent
that the incorporation of any such amendments into this Agreement has been
consented to by the Required Banks in writing) have, unless the same are defined
herein or the context otherwise requires, the same meaning when used herein
(with appropriate substitutions).

        (b)  The following terms are used in this Agreement with the following
respective meanings:

        "Adjusted Base Rate" means the higher of (i) the Federal Funds Rate plus
.50% and (ii) the Prime Rate.

        "Adjusted Base Rate Loan" means a DSR Loan bearing interest at the
Adjusted Base Rate.

        "Amended and Restated Security Deposit Agreement" means the Amended and
Restated Security Deposit Agreement, dated as of December 7, 2001, among EME
Homer City Generation, L.P. and The Bank of New York, as Collateral Agent.

        "Applicable Law" shall mean, with respect to any Person, property or
matter, any of the following applicable thereto: any statute, law, regulation,
ordinance, rule, judgment, rule of common law, order, decree, arbitral decision,
governmental approval, approval, concession, grant, franchise, license,
agreement or other governmental restriction, or any voluntary restraint, policy
or

--------------------------------------------------------------------------------




guideline with which such Person has formally agreed to comply, whether in
effect as of the date of this Agreement or thereafter and in each case as
amended.

        "Bank" has the meaning set forth in the Preamble hereto.

        "Borrower" has the meaning set forth in the Preamble hereto.

        "Business Day" means a day (other than a Saturday or Sunday) on which
banks are open for business in New York, New York, and, in matters relating to
the determination of a LIBOR Rate or Interest Period, a day on which the London
interbank market deals in U.S. Dollar deposits.

        "Closing Date" means the date on which the conditions precedent set
forth in Section 3.1 have been fulfilled and the Debt Service Reserve Letter of
Credit is issued.

        "Collateral" has the meaning set forth in the Lease Indenture.

        "Collateral Agent" means The Bank of New York, as successor to the
United States Trust Company of New York, as collateral agent under the Amended
and Restated Security Deposit Agreement, or any successor thereto pursuant to
the terms thereof.

        "Commitment" has the meaning set forth in Section 2.1.

        "Commitment Transfer Supplement" means a Commitment Transfer Supplement
entered into by a Bank and another Person substantially in the form of
Exhibit C.

        "Damages" shall have the meaning set forth in Section 9.10.

        "Debt Service Reserve Account" has the meaning set forth in Section 5.4
of the Lease Indenture.

        "Debt Service Reserve Amount" means the amount required to be on deposit
from time to time in the Debt Service Reserve Account.

        "Debt Service Reserve Letter of Credit" means a letter of credit
substantially in the form of Exhibit A, issued or to be issued by the Issuing
Bank, or any letter of credit issued by the Issuing Bank in replacement thereof.

        "Debt Service Reserve Letter of Credit Promissory Note" shall mean a
promissory note substantially in the form of Exhibit B attached hereto.

        "Default" means an event that with the giving of any required notice
and/or the lapse of any required time would constitute an Event of Default.

        "Drawing" means a drawing under the Debt Service Reserve Letter of
Credit.

        "DSR Loan" has the meaning set forth in Section 2.4.

        "DSR Note" has the meaning set forth in Section 2.14(a).

        "DSR Noteholder" means Westdeutsche Landesbank Girozentrale, New York
Branch.

        "Event of Default" has the meaning set forth in Section 6.1.

        "Expiration Date" means the earlier of April 1, 2002 and the date on
which the Debt Service Reserve Letter of Credit is earlier terminated in
accordance with the provisions hereof.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or, if such rate is not so published for any
day that is a

2

--------------------------------------------------------------------------------




Business Day, the average of the quotations for such day on such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Indemnified Party" has the meaning set forth in Section 9.10.

        "Interest Payment Date" means, with respect to (i) any Adjusted Base
Rate Loan, the first Business Day of each April and October, and (ii) any LIBOR
Rate Loan, the last day of each Interest Payment with respect thereto, in each
case, commencing on the first such date after the applicable Drawing giving rise
to such DSR Loan, and any date on which interest on such DSR Loan becomes due
and payable upon the prepayment thereof, the final maturity date thereof, the
declaration of acceleration with respect thereto, or otherwise.

        "Interest Period" means, with respect to any LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months (or, such other
period as may be mutually agreed to among the Borrower and the Banks); provided,
however, that such Interest Period shall, in all events, end no later than the
next Principal Payment Date to occur.

        "Issuer of the Debt Service Reserve Letter of Credit" means Westdeutsche
Landesbank Girozentrale, New York Branch.

        "Issuing Bank" has the meaning set forth in the Preamble hereto.

        "Lease Indenture" has the meaning set forth in Recital A.

        "Lease Indenture Trustee" has the meaning set forth in Recital A.

        "Lessor Notes" has the meaning set forth in Recital A.

        "Letter of Credit Documents" means this Agreement, the DSR Notes and the
Debt Service Reserve Letter of Credit.

        "LIBOR Rate" means, for any DSR Loan bearing interest at the LIBOR Rate,
a rate per annum equal to the offered rate for deposits in United States dollars
(in the approximate amount and having approximately the same maturity as the
LIBOR Rate Loan to be made) which appears on the Telerate LIBOR screen as of
11:00 a.m. (London time), two (2) Business Days prior to the first day of the
Interest Period for such LIBOR Rate Loan, and in case of variations in rates,
the arithmetic average thereof rounded upwards, if necessary, to the nearest
1/100 of 1%, calculated by the Agent.

        "LIBOR Rate Loan" means a DSR Loan bearing interest at the LIBOR Rate.

        "Material Adverse Effect" shall mean any event, development or
circumstance that has had or could reasonably be expected to have a material
adverse effect on (a) the business, assets, results of operations or financial
condition of the Borrower, (b) the ability of the Borrower to perform or comply
with its obligations under any of the Operative Documents, (c) the validity or
enforceability of any of the Operative Documents, the Liens granted thereunder
or the material rights and remedies of the parties thereto, or (d) with respect
to the Owner Participant's interest in the Facility, the residual value or
remaining useful life of the Facility.

        "Monthly Transfer Date" has the meaning given such term in the Amended
and Restated Security Deposit Agreement.

        "Non-U.S. Bank" shall have the meaning set forth in Section 2.17(c).

3

--------------------------------------------------------------------------------




        "Obligations" means all of the obligations of the Borrower to the Banks
and the Agent under this Agreement and the DSR Notes, whether for principal
(including reimbursement of amounts drawn under the Debt Service Reserve Letter
of Credit), interest, fees, expenses, indemnification or otherwise.

        "Outstanding Amount" means an amount not in excess of $10,605,180 at any
time as the same may be reduced, increased or reinstated from time to time in
accordance with the terms and provisions hereof and of the Debt Service Reserve
Letter of Credit.

        "Participant" has the meaning set forth in Section 9.9(b).

        "Participation Agreement" means the Participation Agreement by and among
Homer City, the Owner Lessor, Wells Fargo Bank Northwest, National Association,
not in its individual capacity but solely as Owner Manager, General Electric
Capital Corporation, as the Owner Participant, Homer City Funding LLC, as
Lender, the Lease Indenture Trustee and United States Trust Company of New York,
not in its individual capacity but solely as Bondholder Trustee (as amended,
modified and supplemented and in effect from time to time).

        "Prime Rate" means the variable rate of interest per annum officially
announced or published by the Agent from time to time as its "prime rate," such
rate being set by the Agent as a general reference rate of interest, taking into
account such factors as the Agent may deem appropriate, it being understood that
many of the Agent's commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Agent may make various commercial or other loans at rates
of interest having no relationship to such rate. For purposes of this Agreement,
each change in the Prime Rate shall be effective as of the opening of business
on the date announced as the effective date of the change in such "prime rate."

        "Principal Payment Date" means, with respect to any DSR Loan, the first
Business Day of each April and October, commencing on the first such date after
the applicable Drawing giving rise to such DSR Loan, and any date on which all
or a portion of the principal of any DSR Loan becomes due and payable upon the
prepayment thereof, the final maturity date thereof, the declaration of
acceleration with respect thereto, or otherwise.

        "Purchasing Bank" has the meaning set forth in Section 9.9(a).

        "Ratable Share" shall have the meaning set forth in Section 2.3.

        "Regulations T, U and X" shall mean Regulations T, U and X of the
Federal Reserve System of the United States (or any successors thereto).

        "Regulatory Change" means, subsequent to the date of this Agreement, any
adoption or change in United States Federal, state or municipal or foreign law
or regulations (including without limitation Regulation D) or the adoption or
change or making of any application, interpretation, directive, request or
guideline of or under any United States federal, state or municipal or foreign
law or regulations by any court, central bank or Governmental Authority.

        "Required Banks" means, at any time, Banks (one of which shall be the
Agent) owed at least 662/3% of the sum of the Obligations then outstanding
and/or the Commitments; provided, however, that, if and so long as there are
only two Banks, then "Required Banks" shall mean both of such Banks.

        "Required Lease Indenture Secured Parties" has the meaning set forth in
the Lease Indenture.

        "Reserve Requirement" means, for DSR Loans bearing interest at the LIBOR
Rate, the rate (expressed as a percentage) at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during the Interest Period therefor under Regulation D by

4

--------------------------------------------------------------------------------

member banks of the Federal Reserve System in New York City with deposits
exceeding one billion U.S. dollars against "Eurocurrency liabilities" (as such
term is used in Regulation D).

        "Security Agent" has the meaning set forth in Recital A.

        "Taxes" has the meaning set forth in Section 2.17(a).

        "Termination Notice" has the meaning set forth in Section 2.2(d).

        "Trustee" has the meaning set forth in Recital A.

        SECTION 1.2    Construction.    In this Agreement, unless expressly
specified to the contrary: the singular includes the plural and the plural the
singular; words importing any gender include the other gender; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; references to
"writing" include printing, typing, lithography and other means of reproducing
words in a tangible, visible form; the words "including," "includes" and
"include" shall be deemed to be followed by the words "without limitation";
references to articles, sections (or subdivisions of sections), recitals,
appendices, exhibits, annexes or schedules are to those of this Agreement;
references to agreements and other instruments shall be deemed to include all
amendments and other modifications to such agreements and instruments, but only
to the extent such amendments and other modifications are not prohibited by the
terms of this Agreement; references to Persons include their respective
permitted successors and assigns and, in the case of Governmental Authorities,
Persons succeeding to their respective functions and capacities; and all
accounting terms used in this Agreement shall be interpreted, all accounting
determinations under this Agreement shall be made and all financial statements
required to be delivered under this Agreement shall be prepared in accordance
with generally accepted accounting principles as in effect from time to time.

ARTICLE II

DEBT SERVICE RESERVE LETTER OF CREDIT

        SECTION 2.1    Commitments.    Each Bank irrevocably agrees severally,
on the terms and conditions contained in this Agreement, to participate in the
Debt Service Reserve Letter of Credit in an aggregate amount not to exceed at
any time outstanding the amount set forth opposite such Bank's name on the
signature pages hereof or, if such Bank has entered into one or more Commitment
Transfer Supplements, set forth for such Bank in the register maintained by the
Agent (such agreement by such Bank, as the same may be reduced from time to time
pursuant to the terms of this Agreement, herein called such Bank's
"Commitment").

        SECTION 2.2    Amount and Term of Debt Service Reserve Letter of
Credit.    (a) Subject to the terms and conditions contained in this Agreement,
the Issuing Bank irrevocably agrees to issue the Debt Service Reserve Letter of
Credit on the Closing Date for the account of the Borrower in favor of the Lease
Indenture Trustee, for the benefit of the holders of the Lessor Notes, in the
face amount of $10,605,180, subject to reduction, increase and reinstatement as
provided hereinafter and in the Debt Service Reserve Letter of Credit. The Debt
Service Reserve Letter of Credit shall expire and all obligations of the Issuing
Bank and any Bank in respect thereof shall terminate on the Expiration Date.

        (b)  If the Debt Service Reserve Amount shall reduce or increase in
accordance with the Lease Indenture, the Outstanding Amount of the Debt Service
Reserve Letter of Credit shall be reduced or increased, as the case may be, by
an amount equal to the amount of such reduction or increase in the Debt Service
Reserve Amount; provided, however, that in no event shall the Outstanding Amount
exceed $10,605,180 at any time. Subject to Section 2.2(d) and Article VI, the
Outstanding Amount of the Debt Service Reserve Letter of Credit, as so reduced
or increased, shall be reduced to the extent that Drawings are made and shall be
reinstated to the extent that DSR Loans are repaid, provided that any

5

--------------------------------------------------------------------------------


such reinstatement shall not cause the Outstanding Amount (when added to the
balance in the Debt Service Reserve Account) to exceed the Debt Service Reserve
Amount.

        (c)  The Borrower shall deliver, or cause to be delivered, (i) to each
of the Agent and the Lease Indenture Trustee prompt notice of the occurrence of
any event resulting in an adjustment to the Debt Service Reserve Amount and
(ii) to each of the Agent and the Lease Indenture Trustee the calculation of the
Outstanding Amount resulting from the adjustment referred to in clause (i),
together with all information reasonably necessary to make such calculation. The
Issuing Bank shall deliver to the Lease Indenture Trustee a notice in the form
of Annex 5 to the Debt Service Reserve Letter of Credit to effect a change in
the Outstanding Amount of the Debt Service Reserve Letter of Credit.

        (d)  The Issuing Bank shall have the right, upon the occurrence and
during the continuation of an Event of Default, to deliver a notice in the form
of Annex 2 to the Debt Service Reserve Letter of Credit (a "Termination
Notice"), whereupon the Expiration Date shall occur on the date specified in
such notice. The Outstanding Amount shall not be reinstated upon repayment of
any DSR Loans after the delivery by the Issuing Bank of a Termination Notice.

        (e)  The Agent shall, solely for informational purposes, deliver to the
Borrower a copy of any termination notice given to the beneficiary under the
Debt Service Reserve Letter of Credit, provided, however, that the Banks'
ability to terminate the Debt Service Reserve Letter of Credit shall not be
contingent upon the Agent's delivery to the Borrower of such notice and that
neither the Agent nor the Banks shall incur any liability whatsoever as a result
of the Agent's failure to deliver such notice to the Borrower.

        SECTION 2.3    Participations in Debt Service Reserve Letter of
Credit.    Immediately upon the issuance of the Debt Service Reserve Letter of
Credit, the Issuing Bank shall be deemed to have sold and transferred to each
Bank, and each Bank shall be deemed to have purchased and received from the
Issuing Bank, in each case irrevocably and without any further action by any
party, an undivided interest and participation in the Debt Service Reserve
Letter of Credit, each Drawing and the other Obligations in respect thereof in
an amount equal to the product of (a) a fraction the numerator of which is the
amount of the Commitment of such Bank and the denominator of which is the
aggregate amount of all of the Commitments (the "Ratable Share") and (b) the
maximum amount available to be drawn under the Debt Service Reserve Letter of
Credit plus the amount of all outstanding DSR Loans. The Agent shall promptly
advise each Bank of any change in the Outstanding Amount or the Expiration Date
in respect of the Debt Service Reserve Letter of Credit, the cancellation or
other termination of the Debt Service Reserve Letter of Credit and any Drawing,
provided, however, that failure to provide such notice shall not limit or impair
the rights of the Agent hereunder or under the Financing Documents.

        SECTION 2.4    Drawing and Reimbursement.    The payment by the Issuing
Bank of a Drawing shall constitute the making by the Issuing Bank of a loan in
the amount of such payment. In the event that a Drawing is not repaid by the
Borrower by 12:00 noon, New York City time, on the day of such Drawing, the
Agent shall promptly notify each other Bank. Each such Bank shall deliver to the
Agent for the Issuing Bank's account, on the day of such notification and in
immediately available funds, an amount equal to such Bank's Ratable Share of the
payment made by the Issuing Bank and not reimbursed or paid by the Borrower
pursuant to this Section 2.4. In the event that any Bank fails to make available
to the Agent for the account of the Issuing Bank the amount of such loan, the
Issuing Bank shall be entitled to recover such amount on demand from such Bank
together with interest thereon at (i) for the first three (3) days of
nonpayment, the Federal Funds Rate and (ii) thereafter, the Federal Funds Rate
plus 2.50%. Each payment by a Bank pursuant to this Section 2.4 shall constitute
a "DSR Loan" under this Agreement.

6

--------------------------------------------------------------------------------


        SECTION 2.5    Fees.    The Borrower shall pay the following fees to the
Agent for the respective accounts of the Persons specified below:

        (a)  for the account of the Agent, an administration fee of the Owner
Lessor's percentage of $25,000, payable on the Closing Date; and

        (b)  for the account of the Issuing Bank, such additional administrative
fees and charges (including cable charges) as are generally associated with
letters of credit, in accordance with the Issuing Bank's standard internal
charge guidelines, payable on the next Monthly Transfer Date.

        SECTION 2.6    Interest.    (a) The Borrower shall pay interest on the
unpaid principal amount of each DSR Loan resulting from a Drawing on each
applicable Interest Payment Date, from the date of such DSR Loan until such
principal amount has been repaid in full. Such interest shall be paid at a rate
per annum equal to (i) so long as no Event of Default has occurred and is
continuing, either (x) with respect to Adjusted Base Rate Loans, the sum of the
Adjusted Base Rate in effect from time to time plus 1.50% per annum or (y) with
respect to LIBOR Rate Loans, the sum of the LIBOR Rate in effect from time to
time plus 2.50% per annum, and (ii) so long as an Event of Default has occurred
and is continuing, the Adjusted Base Rate plus 4.00% per annum.

        (b)  Each Drawing and each DSR Loan made pursuant to Section 2.4 shall
initially bear interest based on the Adjusted Base Rate as in effect from time
to time plus 1.50% per annum; provided, however, that prior to the making of any
DSR Loan, the Borrower may give the Agent written notice of the Borrower's
election that such DSR Loan shall bear interest based on the LIBOR Rate. Such
notice shall be irrevocable and shall be effective only if received by the Agent
not later than 12:00 noon, New York City time, three (3) Business Days prior to
the occurrence of the Drawing giving rise to such DSR Loan. The Agent shall
promptly notify the Banks of the contents of each such notice. Subject to
Sections 2.6(d), 2.19 and 2.23, such DSR Loan shall then bear interest based on
the LIBOR Rate from the date of such DSR Loan.

        (c)  Subject to Sections 2.6(d), 2.19 and 2.23, unless an Event of
Default shall have occurred, the Borrower may at any time, upon three Business
Days' irrevocable written notice to the Agent, (x) convert (i) any Adjusted Base
Rate Loan to a LIBOR Rate Loan or (ii) any LIBOR Rate Loan to an Adjusted Base
Rate Loan, provided that a LIBOR Rate Loan may be converted only on the last day
of the applicable Interest Period or (y) continue any LIBOR Rate Loan as a LIBOR
Rate Loan with the same or a different Interest Period on the last day of the
applicable Interest Period. The Agent shall promptly notify the Banks of the
contents of each such notice. In the event the Borrower fails to select the
applicable interest rate, within the time period and otherwise as provided in
this Section 2.6(c), such DSR Loan (if outstanding as a LIBOR Rate Loan) will be
automatically converted into an Adjusted Base Rate Loan on the last day of the
then current Interest Period for such DSR Loan or (if outstanding as an Adjusted
Base Rate Loan) will remain as, or (if not then outstanding) will be made as, an
Adjusted Base Rate Loan.

        (d)  The Borrower shall pay to the Agent for the account of each Bank,
upon the request of such Bank through the Agent, such amount or amounts as shall
be sufficient (in the reasonable opinion of such Bank) to compensate it for any
loss, cost or expense which such Bank determines is attributable to any failure
for any reason (i) of any LIBOR Rate Loan, pursuant to a notice given under
Section 2.6(b), to occur or (ii) of the Borrower to convert an Adjusted Base
Rate Loan from such Bank to a LIBOR Rate Loan, or to continue a LIBOR Rate Loan,
as and when specified in the relevant notice given pursuant to Section 2.6(b) or
2.6(c).

        SECTION 2.7    Repayment.    (a) The Borrower shall repay the principal
amount of the DSR Loans in full on the Expiration Date.

        (b)  Subject to Section 2.7(c), the Issuing Bank shall reduce the
Outstanding Amount by the outstanding principal amount of each DSR Loan.

7

--------------------------------------------------------------------------------


        (c)  Subject to Sections 2.2 and 6.1, the Issuing Bank shall, upon
receipt of written notice from the Borrower, reinstate the Outstanding Amount to
the extent of any repayment or prepayment of the principal amount of any DSR
Loan.

        SECTION 2.8    Prepayments.    (a) The Borrower may, at any time and
from time to time on any Business Day, irrevocably notify the Agent in writing
that the Borrower intends to prepay all or any portion (and so stating the
aggregate principal amount to be prepaid) of the DSR Loans then outstanding on a
day which is at least three (3) Business Days after the date of such notice. If
the Borrower delivers any such notice, the Borrower shall, not later than 12:00
noon, New York City time, on the prepayment date set forth in such notice,
prepay without premium or penalty the outstanding principal amount of the DSR
Loans so indicated in such notice, together with accrued interest to the date of
such prepayment on the principal amount so prepaid.

        (b)  The Borrower agrees to indemnify each Bank and hold each Bank
harmless from any direct loss (but excluding any indirect, consequential or
incidental loss or damage), cost or reasonable out-of-pocket expense which such
Bank incurs as a result of a prepayment of any DSR Loan bearing interest at the
LIBOR Rate on a date which is not the last day of an Interest Period applicable
thereto.

        (c)  All prepayments made hereunder shall be applied by the Agent and
the Banks against the principal amount of outstanding DSR Loans (i) as long as
no Event of Default has occurred and is continuing, in the order as specified by
Borrower or, in the absence of such specification, in the order such DSR Loans
were made, and (ii) if an Event of Default has occurred and is continuing, in
the order as specified by the Agent or, in the absence of such specification, in
the order such DSR Loans were made.

        SECTION 2.9    Security.    The Obligations shall be secured by the
Security Documents, the rights and remedies in respect of which shall be
exercised pursuant to the Lease Indenture.

        SECTION 2.10    Payments.    (a) The Borrower shall make each payment
hereunder and under the DSR Notes not later than 12:00 noon, New York City time,
on the day when due in United States dollars to the Agent at its address set
forth in Section 9.2, in immediately available funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal (including reimbursement of Drawings), interest or fees ratably (other
than amounts payable for the account of the Agent or the Issuing Bank pursuant
to Section 2.5(a), (c) or (d) or payable pursuant to Section 9.4) to the Banks
and like funds relating to the payment of any other amount payable to any Bank
to such Bank, in each case to be applied in accordance with the terms of this
Agreement.

        (b)  Unless the Agent receives notice from the Borrower before the date
on which any payment is due to the Banks hereunder that the Borrower will not
make such payment in full, the Agent may assume that the Borrower has made such
payment in full to the Agent on such date, and the Agent may, in reliance upon
such assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due to such Bank. If and to the extent that the
Borrower has not so made such payment in full to the Agent, each Bank shall
repay to the Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date on which such Bank repays such amount to
the Agent (i) for the first three (3) days of non-repayment, at the Federal
Funds Rate and (ii) thereafter, at the Federal Funds Rate plus 2.50%.

        SECTION 2.11    Computation of Interest and Fees.    All computations of
interest and fees hereunder shall be made on the basis of a year of three
hundred sixty (360) days for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each calculation and each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

8

--------------------------------------------------------------------------------


        SECTION 2.12    Payments on Non-Business Days.    Whenever any payment
hereunder or under any DSR Note is stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be. If no due date is specified for
the payment of any amount payable by the Borrower hereunder, such amount shall
be due and payable not later than ten (10) Business Days after receipt by the
Borrower of written demand from the Agent for the payment thereof. In connection
with a LIBOR Rate Loan, if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided that, if any Interest Period would otherwise
expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such Interest Period shall expire
on the next preceding Business Day.

        SECTION 2.13    Sharing of Payments, Etc.    If any Bank obtains any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of its Commitment or the DSR Loans made by it
(other than pursuant to Section 9.4) in excess of its ratable share of such
payments obtained by all of the Banks, then such Bank shall be deemed to have
received such payment as agent for and on behalf of all the Banks and shall
immediately advise the Agent of the receipt of such funds and promptly transmit
the entire amount thereof to the Agent for prompt distribution among the Banks
as provided for in this Agreement and such funds transmitted to the Agent shall
be credited as a payment by the Borrower under this Agreement; provided that
such Bank so transmitting funds to the Agent shall not be deemed to have
received, and the Borrower shall be deemed not to have made to such Bank (to the
extent funds are transmitted to the Agent) any payment transmitted to the Agent
by such Bank pursuant to this Section 2.13.

        SECTION 2.14    Evidence of Debt.    (a) The indebtedness of the
Borrower resulting from all DSR Loans made by each Bank from time to time shall
be evidenced by an appropriate notation on the schedule, or a continuation
thereof, to the Debt Service Reserve Letter of Credit Promissory Note
substantially in the form of Exhibit B (each a "DSR Note"), delivered by the
Borrower to such Bank.

        (b)  The books and accounts of the Agent shall be conclusive evidence,
absent manifest error, of the amounts of all Drawings, DSR Loans, fees, interest
and other amounts advanced, due, outstanding, payable or paid pursuant to this
Agreement or any DSR Note.

        SECTION 2.15    Increased Debt Service Reserve Letter of Credit
Costs.    If, after the date hereof, any introduction of or change in any
Applicable Law (including for purposes hereof, any directive, guideline or
requirement of any Governmental Authority (whether or not having the force of
law)) or in the interpretation thereof by any Governmental Authority charged
with the administration thereof either (a) imposes, modifies or makes applicable
any reserve, special deposit or similar requirement against letters of credit
issued by, or assets held by, or deposits or other liabilities in or for the
account of, the Agent or any Bank or (b) imposes on the Agent or any Bank any
other condition regarding this Agreement, the Agent, such Bank, the Debt Service
Reserve Letter of Credit or the DSR Loans, and the result of any event referred
to in the preceding clause (a) or (b) is to increase the cost to the Agent or
such Bank of issuing or maintaining the Debt Service Reserve Letter of Credit or
the DSR Loans, reduce the amount of any payment receivable by the Agent or such
Bank hereunder or reduce the rate of return on any Bank's capital as a
consequence of its obligations hereunder below that which such Bank would have
achieved but for such circumstance, then, in each such case, upon demand by the
Agent or such Bank, the Borrower shall pay to the Agent or such Bank, from time
to time as specified thereby on the Monthly Transfer Date, additional amounts
sufficient to compensate the Agent or such Bank for such increased costs,
reduction in payments receivable or reduction in rate of return. A certificate
as to any such additional amount or amounts submitted by a Bank, through the
Agent, to the Borrower and the other Banks shall certify that similar demands
have been made to other customers of such Bank which are subject to similar
provisions and shall, in the absence of manifest error, be final and conclusive.
In determining such amount, a Bank may use any reasonable averaging

9

--------------------------------------------------------------------------------


and attribution methods. Notwithstanding the foregoing, the Borrower shall only
be obligated to compensate any Bank or Agent for any amount described in this
Section 2.15 arising or occurring during (i) any time period commencing not more
than 90 days prior to the date on which such Bank notifies the Agent and the
Borrower that such Bank or the Agent proposes to demand such compensation and
(ii) any time period during which, because of the unannounced retroactive
application of such statute, regulation or other basis, such Bank could not have
known that such amount might arise or accrue.

        SECTION 2.16    Capital Adequacy.    If the Agent or any Bank reasonably
determines that compliance with any Applicable Law (including for purposes
hereof, any directive, guideline or requirement of any Governmental Authority
(whether or not having the force of law)) affects or would affect the amount of
capital required or expected to be maintained by the Agent or such Bank or any
Person controlling the Agent or such Bank and that the amount of such capital is
increased by or based upon the existence of such Bank's Commitment or the
issuance of the Debt Service Reserve Letter of Credit or outstanding DSR Loans,
then, upon demand by the Agent or such Bank, the Borrower shall pay to the Agent
or such Bank, from time to time as specified thereby, additional amounts
sufficient to compensate the Agent or such Bank in light of such circumstances,
to the extent that the Agent or such Bank reasonably determines such increase in
capital to be allocable to the existence of such Bank's Commitment or the
issuance of the Debt Service Reserve Letter of Credit or such DSR Loans. A
certificate as to any such additional amount or amounts submitted by a Bank,
through the Agent, to the Borrower and the other Banks shall certify that
similar demands have been made to other customers of such Bank which are subject
to similar provisions and shall, in the absence of manifest error, be final and
conclusive. In determining such amount, a Bank may use any reasonable averaging
and attribution methods. Notwithstanding the foregoing, the Borrower shall only
be obligated to compensate any Bank or the Agent for any amount described in
this Section 2.16 arising or occurring during (i) any time period commencing not
more than 90 days prior to the date on which such Bank notifies the Agent and
the Borrower that such Bank or the Agent proposes to demand such compensation
and (ii) any time period during which, because of the unannounced retroactive
application of such statute, regulation or other basis, such Bank could not have
known that such amount might arise or accrue.

        SECTION 2.17    Taxes.    (a) All payments, except as otherwise provided
in Section 2.17(c), by the Borrower of principal of, and interest on, the DSR
Notes and all other amounts payable hereunder shall be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by any Bank's net income, in each case,
imposed as a result of a connection between the Bank and the jurisdiction
imposing the tax (other than a connection arising solely from the Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement) (such non-excluded items being called "Taxes"). In the
event that any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

          (i)  pay directly to the relevant authority the full amount required
to be so withheld or deducted;

        (ii)  within 30 days after such payment forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such authority; and

        (iii)  pay to the Agent for the account of the Banks such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Bank will equal the full amount such Bank would have received
had no such withholding or deduction been required.

10

--------------------------------------------------------------------------------

Moreover, if any Taxes are directly asserted against the Agent or any Bank with
respect to any payment received by the Agent or such Bank hereunder, the Agent
or such Bank may pay such Taxes and, upon receipt of notice from such Bank
within 30 days after such payment, the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses) as is
necessary in order that the net amount received by such person after the payment
of such Taxes (including any Taxes on such additional amount) shall equal the
amount such person would have received had no such Taxes been asserted.

        (b)  If the Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Agent, for the account of the
respective Banks, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Banks for any incremental Taxes, interest or
penalties that may become payable by any Bank as a result of any such failure.

        (c)  Each Bank that is not a United States person as defined in
Section 7701(a)(3) of the Code (a "Non-U.S. Bank") shall deliver to the Borrower
and the Agent two copies of either U.S. Internal Revenue Service Form W-8 BEN or
Form W-8 ECI, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Non-U.S. Bank claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the DSR Notes. Such forms shall be delivered
by each Non-U.S. Bank on or before the date it becomes a party to this
Agreement. In addition, each Non-U.S. Bank shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Bank. Each Non-U.S. Bank shall promptly notify the Borrower at any time
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). The Borrower shall not
be required to increase any such amounts payable to any Non-U.S. Bank with
respect to any Taxes (i) that are attributable to such Non-U.S. Bank's failure
to comply with the requirements of this Section 2.17(c) or (ii) that are United
States withholding taxes imposed on amounts payable to such Bank at the time the
Bank becomes a party to this Agreement, except to the extent that such Bank's
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such Taxes pursuant to
Section 2.17(a). Notwithstanding any other provision of this Section 2.17(c), a
Non-U.S. Bank shall not be required to deliver any form pursuant to this
Section 2.17(c) that such Non-U.S. Bank is not legally able to deliver.

        SECTION 2.18    Change of Law.    (a) Notwithstanding any other
provision of this Agreement, if any Regulatory Change, or compliance by any Bank
with any Regulatory Change, makes it unlawful or impossible for any Bank to
make, maintain or continue its proportionate interest in any Debt Service
Reserve Letter of Credit or DSR Loan (or commitments therefor), then such Bank
shall promptly give notice together with evidence thereof to the Borrower and
the Agent, and the Borrower shall pay forthwith all amounts outstanding, accrued
or payable under this Agreement to such Bank and cause such Bank to be released
from all obligations of such Bank under this Agreement.

        (b)  A Bank shall (consistent with legal and regulatory restrictions)
designate a different lending office for the DSR Loans (or commitments therefor)
or its participation in the Debt Service Reserve Letter of Credit affected
pursuant to this Section 2.18 before giving any notice to the Borrower and the
Agent pursuant to this Section 2.18 if such designation will avoid the need for
giving such notice and will not, in the sole opinion of such Bank, be
disadvantageous to such Bank, except that such Bank shall have no obligation to
designate a lending office located in the United States of America. If Borrower
so requests within ten (10) days of receipt of the notice referred to above
(which notice is based on circumstances not generally applicable to United
States or foreign lenders making loans of the types contemplated hereunder),
such Bank shall (consistent with legal and regulatory restrictions) comply with
Section 2.20 hereof.

11

--------------------------------------------------------------------------------


        SECTION 2.19    Non-Availability.    (a) If at any time dollar deposits
in the principal amount of any Bank's proportionate interest in, or obligation
under, any DSR Loan bearing interest at the LIBOR Rate are not available to such
Bank in the London interbank market for the next Interest Period, such Bank
shall so notify the Agent, who shall so notify the Borrower, and the obligation
of such affected Bank to make or continue or to convert DSR Loans into DSR Loans
bearing interest based on the LIBOR Rate shall be immediately suspended and
during such suspension be converted into an obligation to do the same with
respect to DSR Loans bearing interest at the Adjusted Base Rate; provided,
however, that outstanding DSR Loans bearing interest at the LIBOR Rate shall be
converted into DSR Loans bearing interest at the Adjusted Base Rate on the last
day of the then current Interest Period applicable to such DSR Loans.

        (b)  If at any time the Interest Rate then in effect based on the LIBOR
Rate does not adequately and fairly reflect, in the reasonable judgment of any
Bank, the cost for such Bank of advancing or maintaining its respective
proportionate interest in any DSR Loan bearing interest at the LIBOR Rate during
any Interest Period, then such Bank shall notify the Agent, who shall so notify
the Borrower, and interest on such Bank's proportionate share of the DSR Loans
shall for any subsequent Interest Period accrue at the Adjusted Base Rate.

        (c)  If the Borrower so requests after the suspension of a Bank's
obligation to make DSR Loans bearing interest at the LIBOR Rate under this
Section 2.19 for at least ten (10) consecutive Business Days based on
circumstances not generally applicable to United States or foreign lenders
making loans of the types contemplated hereunder, such Bank shall (consistent
with legal and regulatory restrictions) comply with Section 2.20 hereof.

        SECTION 2.20    Assignments by Banks.    (a) If (i) a Bank is required
to comply with this Section 2.20 after a request from the Borrower pursuant to
Section 2.17, 2.18 or 2.19 or (ii) the Borrower requests that the provisions of
this Section 2.20 apply to a Bank within ten (10) days after it receives a
notice from the Agent that (A) such Bank has failed to make available to the
Agent its portion of any DSR Loan on the date required to be made available to
the Agent pursuant to this Agreement after the Agent has made written demand
upon such Bank for such payment or (B) such Bank has provided the Agent with
notice that such Bank shall not make available to the Agent such portion of any
DSR Loan required to be made available to the Agent pursuant to this Agreement
or (C) such Bank has failed to reimburse the Agent pursuant to the terms of this
Agreement, such Bank shall assign all or a part of its proportionate share of
the DSR Loans and its commitment to make DSR Loans to a replacement Bank (which
may be, but is not required to be, one of the other Banks) designated by the
Borrower; provided that any assignment or transfer made by a Bank to a
replacement Bank shall satisfy the following conditions: (i) the Borrower shall
promptly pay when due all reasonable fees and expenses which such Bank incurs in
connection with such transfer or assignment and (ii) any assignment of all or
part of the DSR Loans or obligations shall be made without recourse,
representation or warranty, and the Borrower shall cause the replacement Bank to
pay to the Agent for the account of the assigning Bank in immediately available
funds all amounts outstanding or payable under this Agreement to each Bank
assigning its interest in the DSR Loans.

        (b)  Each Bank agrees that as promptly as practicable after it has made
a determination to make a claim for amounts under Section 2.8(b), 2.15, 2.16 or
2.17 with respect to events or conditions arising after the date hereof, it
shall notify the Borrower of the same and use commercially reasonable efforts
(consistent with legal and regulatory restrictions and such Bank's internal
policies) to mitigate the effect of such provisions on the Borrower, including
(i) in the case of Section 2.15, 2.16 or 2.17, efforts to make, fund, issue or
maintain its DSR Loans or the Debt Service Reserve Letter of Credit, as
relevant, through another office of such Bank and (ii) in the case of
Section 2.8(b), efforts to reemploy amounts held by such Bank, (x) if as a
result thereof the additional moneys which would otherwise be required to be
paid to such Bank pursuant to any of such provisions of this Agreement would be
reduced, or the illegality or other adverse circumstances which would otherwise
require a prepayment of such DSR

12

--------------------------------------------------------------------------------


Loans or the suspension of the issuance of, or of drawings under, the Debt
Service Reserve Letter of Credit pursuant to any of such provisions would cease
to exist, and (y) if, as determined by such Bank in good faith, the making,
funding, issuing or maintaining of such DSR Loan or the Debt Service Reserve
Letter of Credit, or the making of drawings under the Debt Service Reserve
Letter of Credit through such other office would not otherwise adversely affect
such Bank.

        SECTION 2.21    Reduction in Commitments/DSR Loans.    The Borrower
shall have the right to refinance all Commitments and all of the outstanding DSR
Loans, if any, in whole but not in part, without premium or penalty upon at
least ten (10) days' prior written notice to the Agent; provided, however,that
the Borrower agrees to indemnify each Bank and hold each Bank harmless from any
direct loss (but excluding any indirect, consequential or incidental loss or
damage), cost or reasonable out-of-pocket expense which such Bank incurs as a
result of a refinancing pursuant to this Section 2.21 of any DSR Loan bearing
interest at the LIBOR Rate on a date which is not the last day of an Interest
Period applicable thereto. In any refinancing of such Commitments, the Borrower
shall cause the Debt Service Reserve Letter of Credit to be released and
returned to the Issuing Bank.

        SECTION 2.22    Right of Set-off.    The Borrower hereby authorizes each
Bank, upon the occurrence and during the continuance of any Event of Default, at
any time and from time to time, without notice to the Borrower or any Person
other than the Lease Indenture Trustee (any such notice being hereby expressly
waived by the Borrower to the extent it may legally do so) to set off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, and other indebtedness at any time
owing, by such Bank in any of its offices, wherever located (whether such
deposits or indebtedness be in dollars or in any other currency), to or for the
credit or the account of the Borrower against any and all of the Obligations and
liabilities of the Borrower now or hereafter existing under this Agreement,
irrespective of whether or not the Agent shall have made any demand hereunder or
thereunder and although such Obligations may be contingent or unmatured. The
Banks agree to promptly notify the Borrower of such set-off and application.

        SECTION 2.23    Minimum Amounts.    (a) Anything in this Agreement to
the contrary notwithstanding, the aggregate principal amount of DSR Loans
bearing interest based on the LIBOR Rate shall be in an amount at least equal to
$1,000,000 or in multiples of $1,000,000 in excess thereof and, if any DSR Loans
bearing interest based on the LIBOR Rate would otherwise be in a lesser
principal amount for any period, such DSR Loans shall bear interest based on the
Adjusted Base Rate during such period.

        (b)  Not more than six (6) DSR Loans bearing interest at the LIBOR Rate
may be outstanding at one time.

ARTICLE III

CONDITIONS PRECEDENT

        SECTION 3.1    Conditions Precedent to Issuance of Debt Service Reserve
Letter of Credit.    The obligation of the Issuing Bank to issue the Debt
Service Reserve Letter of Credit is subject to the follow conditions precedent:

        (a)  the Agent shall have received the following, each dated on or
before the Closing Date unless otherwise specified below, in form and substance
satisfactory to the Agent and in the number of originals or photostatic copies
reasonably required by the Agent:

          (i)  this Agreement and the DSR Notes duly executed by the Borrower;
and

        (ii)  a certificate of the Lease Indenture Trustee as to the incumbency
and specimen signatures of the officers of the Lease Indenture Trustee
authorized to make drawings, to

13

--------------------------------------------------------------------------------

execute and present certificates under the Debt Service Reserve Letter of
Credit, and otherwise to communicate with the Agent with respect thereto;

        (b)  concurrently with the issuance of the Debt Service Reserve Letter
of Credit, the Lease Indenture and the Security Documents shall be in full force
and effect;

        (c)  the Borrower shall have paid all accrued fees and expenses (as
provided in Sections 2.5 and 9.4) of the Agent and the Banks (including the
reasonable accrued fees and disbursements of counsel to the Agent and the
Banks), to the extent that one or more statements for such fees and expenses
have been presented for payment;

14

--------------------------------------------------------------------------------






        (d)  the Agent shall have received such other approvals, opinions,
evidence and documents (including financial statements of the Borrower) as it
may reasonably request and which are customary for transactions of the type
contemplated by this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

        (a)  The Borrower hereby makes for the benefit of the Agent and the
Banks all of the representations and warranties of the Borrower made in
Section 3.2 of the Participation Agreement (unless stated to be given as of an
earlier date, in which case such representation and warranty shall be true and
correct only as of such earlier date), in the form of such representations and
warranties as they exist on the date of this Agreement and as they may hereafter
be amended from time to time, but only to the extent that the incorporation of
any such amendments into this Agreement has been consented to in accordance with
Section 9.1. Such representations and warranties are incorporated herein by
reference as if set forth at length in this Agreement; provided that each
reference to the term "Agreement" therein shall be deemed to be a reference to
this Agreement; and with any other appropriate substitutions designed to bestow
upon the Agent and the Banks the benefit of such representations and warranties
in the same manner and to the same extent bestowed upon the other parties under
the Credit Agreement.

        (b)  Financial Information.

          (i)  The balance sheet of the Borrower as at Closing Date, and the
related statements of income and cash flows of the Borrower, copies of which
have been furnished to the Agent and the Banks, present fairly the consolidated
financial condition of the Borrower as at the dates thereof and the results of
their operations for the periods then ended.

        (c)  Regulations T, U and X. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Debt Service Reserve Letter of Credit will be used for a purpose
which violates, or would be inconsistent with, F.R.S. Board Regulation T, U or
X. Terms for which meanings are provided in F.R.S. Board Regulation T, U or X or
any regulations substituted therefor, as from time to time in effect, are used
in this Section with such meanings.

        (d)  Investment Company Act. The Borrower is not subject to any
regulation as an "investment company" subject to the Investment Company Act of
1940, as amended.

        (d)  The Obligations. The Obligations are senior secured Indebtedness of
the Borrower ranking at least pari passu with all other secured Indebtedness of
the Borrower.

        (e)  Pension and Welfare Plans. The Borrower has no Pension Plans.

        (f)    Subsidiaries. The Borrower has no Subsidiaries or investments in
other Persons (other than the Lessor Estate).

ARTICLE V

COVENANTS

        So long as any Commitment is in effect, the Debt Service Reserve Letter
of Credit is outstanding or the Obligations remain unpaid, unless compliance has
been waived in accordance with Section 9.1:

        (a)  all of the covenants of the Borrower contained in Article VII of
the Participation Agreement and Article V and Article VI of the Lease Indenture,
in the form of such covenants as they exist as of the date of this Agreement and
as they may hereafter be amended from time to time, but only to the extent that
the incorporation of any such amendments into this Agreement

15

--------------------------------------------------------------------------------

has been consented to in accordance with Section 9.1, are hereby incorporated
and made applicable by reference as if set forth at length in this Agreement;
provided that each reference to the term "Participation Agreement" or "Lease
Indenture" therein shall be deemed to be a reference to this Agreement; each
reference to the Lease Indenture Trustee or Security Agent therein shall be
deemed to be a reference to the Agent and the Banks; and with any other
appropriate substitutions designed to bestow upon the Agent and the Banks the
benefit of such covenants in the same manner and to the same extent as in the
Participation Agreement and the Lease Indenture, and the Borrower shall observe
and perform all of such incorporated covenants; and

        (b)  the Borrower will not, without the prior written approval of the
Required Banks, terminate, amend or otherwise modify any provision of any
Operative Document if such termination, amendment or other modification would
affect the priority of payments from the Revenue Account under the Amended and
Restated Security Deposit Agreement in a manner adverse to the Agent or any
Bank, amend the Rent Payment Dates in a manner adverse to the Agent or any Bank,
or change the voting requirements under the Lease Indenture in a manner adverse
to the Agent or any Bank.

ARTICLE VI

DEFAULTS AND REMEDIES

        SECTION 6.1    Events of Default.    Each of the following shall
constitute an "Event of Default" hereunder:

        (a)  any amount in respect of costs and expenses due by the Borrower
under this Agreement shall not be paid in full within thirty (30) Business Days
following delivery of notice thereof to the Borrower

        (b)  any amount in respect of fees due by the Borrower under this
Agreement shall not be paid in full within five (5) Business Days following
delivery of notice thereof to the Borrower; or

        (c)  any amount due by the Borrower in respect of interest on any DSR
Loan shall not be paid in full within five (5) Business Days after its due date;
or

        (d)  any amount due by the Borrower in respect of principal of any DSR
Loan shall not be paid to the Agent in full within five (5) Business Days after
its due date; or

        (e)  any representation or warranty made by or on behalf of the Borrower
in this Agreement (including by incorporation by reference) or in any
certificate furnished to the Agent or the Banks shall prove to have been false
or misleading in any respect as of the time made, confirmed or furnished and the
inaccuracy has had or is reasonably expected to have a Material Adverse Effect
and such misrepresentation shall continue uncured for thirty (30) or more days
from the date an Authorized Officer of the Borrower obtains actual knowledge
thereof;

        (f)    the Borrower shall fail to perform or observe any covenant or
agreement contained in (i) Section 7.2, 7.4, 7.6 or 7.11 of the Participation
Agreement and Section 6.1 of the Lease Indenture (as incorporated into
paragraph (a) of Article V of this Agreement) or (ii) paragraph (b) of Article V
of this Agreement, and such failure shall continue uncured for thirty (30) or
more days after an Authorized Officer of the Borrower has actual knowledge of
such failure; or

        (g)  the Borrower shall fail to perform or observe any of its covenants
contained (including by incorporation by reference) in any other provision of
this Agreement (other than those referred to in paragraphs (a), (b), (c) and
(e), above) and such failure shall continue uncured for sixty (60) or more days
after an Authorized Officer of the Borrower has actual knowledge of such
failure;

16

--------------------------------------------------------------------------------




provided that if the Borrower commences and diligently pursues efforts to cure
such default within such sixty (60) day period, the Borrower may continue to
effect such cure of the default (and such default shall not be deemed as "Event
of Default" hereunder) for an additional thirty (30) days so long as the
Borrower is diligently pursuing such cure; or

        (h)  an "Event of Default" under any of paragraphs (a), (b), (c), (d) or
(g) of Section 7.1 of the Lease Indenture shall occur and be continuing; or

        (i)    an "Event of Default" under any of paragraphs (e) or (f) of
Section 7.1 of the Lease Indenture shall occur and be continuing.

        SECTION 6.2    Remedies.    If any Event of Default (other than an Event
of Default specified in Section 6.1(h)) hereof shall have occurred and be
continuing, then the Agent shall at the request of the Required Banks take one
or more of the following actions: (i) by notice to the Borrower and the Lease
Indenture Trustee, declare the Commitments to be terminated, whereupon the same
shall forthwith terminate, and, after giving thirty (30) days' written notice to
the beneficiary of the outstanding Debt Service Reserve Letter of Credit,
terminate the Debt Service Reserve Letter of Credit; or (ii) declare the
Obligations and all other amounts payable under this Agreement and the DSR Notes
to be immediately due and payable, whereupon the Obligations, all such interest
and all such amounts shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; or (iii) terminate the ability of the
Borrower to cause reinstatement of the Outstanding Amount through the
reimbursement of Drawings, as contemplated by the terms hereof. If any Event of
Default specified in Section 6.1(h) hereof shall have occurred and be
continuing, the Commitments shall terminate automatically, the full unpaid
amount of any outstanding Obligations and any other amounts payable under this
Agreement and the DSR Notes shall be immediately due and payable, and the
ability of the Borrower to cause reinstatement of the Outstanding Amount through
reimbursement of Drawings shall terminate automatically, in each case without
any further action, notice, demand or presentment.

ARTICLE VII

CHARACTER OF OBLIGATIONS

        SECTION 7.1    Obligations Absolute.    The Obligations shall be
absolute, unconditional and irrevocable and shall not be affected or impaired
under any circumstances whatsoever, including the following circumstances:

        (a)  any lack of validity or enforceability of any provision of any
Operative Document;

        (b)  any amendment or waiver of, or any consent to departure from, any
provision of any Operative Document;

        (c)  the existence of any claim, setoff, defense or other right that the
Borrower may have at any time against the Lease Indenture Trustee, any other
beneficiary of the Debt Service Reserve Letter of Credit (or any Person for whom
the Lease Indenture Trustee or any such beneficiary may be acting), any Bank,
the Agent or any other Person, whether in connection with any Financing
Document, the transactions contemplated thereby or any unrelated transaction;

        (d)  any statement or signature in any certificate or other document
presented under the Debt Service Reserve Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect, or any such statement being
untrue or inaccurate in any respect whatsoever;

        (e)  any exchange, release or nonperfection of any Collateral or other
collateral, or any release, amendment or waiver of or consent to departure from
any Financing Document or any guaranty for any of the Obligations;

17

--------------------------------------------------------------------------------




        (f)    payment by a Bank under the Debt Service Reserve Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of the Debt Service Reserve Letter of Credit;

        (g)  any issuance of additional Permitted Indebtedness; and

        (h)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

        SECTION 7.2    No Personal Liability; Termination.    Except as may
otherwise specifically be provided in the Lease Indenture or in the
Participation Agreement, all payments to be made in respect of the Debt Service
Reserve Letter of Credit, the DSR Notes or under this Agreement shall be made
only from the Indenture Estate, and the Owner Lessor shall have no obligation
for the payment thereof except to the extent that there shall be sufficient
income or proceeds from the Indenture Estate to make such payments in accordance
with the terms of Section 3 of the Lease Indenture, and the Owner Participant
shall not have any obligation for payments in respect of the Debt Service Letter
of Credit, the DSR Notes or under this Agreement. The Issuing Bank, the Agent,
and each Bank hereby each agree that it will look solely to the income and
proceeds from the Indenture Estate to the extent available for distribution to
the Issuing Bank, the Agent or such Bank, as the case may be, as herein provided
and that, except as expressly provided in the Lease Indenture or the
Participation Agreement, (x) none of the Owner Participant, the Trust Company,
the Security Agent, or the Lease Indenture Trustee, or any Affiliate of any
thereof, shall be personally liable to the Issuing Bank, the Agent or such Bank
for any amounts payable hereunder, under such DSR Note or for any performance to
be rendered under this Agreement, any DSR Note or any Indenture Estate Document
or for any liability under this Agreement, any DSR Note or any Indenture Estate
Document, and (y) such amounts shall be non-recourse to the assets of each of
the Owner Participant, the Security Agent, the Trust Company or the Lease
Indenture Trustee, or any Affiliate of any thereof. Nothing contained in this
Section 7.2 limiting the liability of the Owner Lessor shall derogate from the
right of the Issuing Bank, the Agent or the Banks to proceed against the
Indenture Estate in accordance with the Lease Indenture to secure and enforce
all payments and obligations due hereunder and under DSR Notes.

        In furtherance of the foregoing, to the fullest extent permitted by law,
the Issuing Bank, the Agent and each Bank (and each assignee of such Person), by
their acceptance thereof agrees, as a condition to its being secured under the
Lease Indenture, that neither they nor the Lease Indenture Trustee will exercise
any statutory right to negate the agreements set forth in this Section 7.2.

        Nothing herein contained shall be interpreted as affecting the
representations, warranties or agreements of the Owner Lessor expressly made set
forth in the Participation Agreement or the Lessor LLC Agreement.

        The Issuing Bank, the Agent and each Bank acknowledge and agree that
this Agreement (and the DSR Notes) shall terminate and shall be of no further
force or effect upon the termination of the Lease Indenture in accordance with
the proviso to Section 12.1 thereof (including, without limitation, upon any
sale or other final disposition by the Security Agent of all property
constituting part of the Indenture Estate and the final distribution by the
Security Agent of all moneys or other property or proceeds constituting part of
the Indenture Estate in accordance with the terms thereof).

        SECTION 7.3    Limited Liability of Agent and Banks.    As among the
Borrower, the Agent and the Banks, the Borrower assumes all risks of the acts or
omissions of the beneficiaries of the Debt Service Reserve Letter of Credit with
respect to the use of the Debt Service Reserve Letter of Credit. Neither the
Agent nor any Bank nor any of their respective officers, directors, employees or
agents shall be liable or responsible for: (a) the use that may be made of the
Debt Service Reserve Letter of Credit or any acts or omissions of any
beneficiaries of the Debt Service Reserve Letter of Credit in connection with
the Debt Service Reserve Letter of Credit; (b) the form, validity, sufficiency,
accuracy, genuineness

18

--------------------------------------------------------------------------------


or legal effect of any document submitted in connection with the Debt Service
Reserve Letter of Credit or of any endorsement thereon, even if such document or
endorsement should prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (c) payment by the Issuing Bank against
presentation of any document that does not comply with the terms of the Debt
Service Reserve Letter of Credit, including failure of any document to bear any
reference or adequate reference to the Debt Service Reserve Letter of Credit; or
(d) any other circumstance whatsoever in making, delaying to make or failing to
make payment under the Debt Service Reserve Letter of Credit; provided, however,
that the Borrower shall have a claim against the Issuing Bank, and the Issuing
Bank shall be liable to the Borrower, to the extent of any direct, as opposed to
consequential, damages suffered by the Borrower that the Borrower proves were
the result of the Issuing Bank's willful misconduct or gross negligence in
paying under the Debt Service Reserve Letter of Credit or the Issuing Bank's
willful or grossly negligent failure to pay under the Debt Service Reserve
Letter of Credit after the presentation to it by the beneficiary of a draft and
certificate strictly complying with the terms and conditions of the Debt Service
Reserve Letter of Credit (unless the Issuing Bank in good faith believed itself
(based upon an opinion of counsel) to be prohibited by law or legal authority
from making such payment). In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept any document that appears on its face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

ARTICLE VIII

THE AGENT

        SECTION 8.1    Authorization and Action.    Each Bank hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Agent by the
terms hereof, together with such powers as are reasonably incidental thereto. As
to any matters not expressly provided for by the Letter of Credit Documents
(including enforcement of and collection under any Letter of Credit Document),
the Agent shall not be required to exercise any discretion or take any action,
but shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Required Banks, and such instructions shall be binding upon all Banks and all
holders of DSR Notes; provided, however, that the Agent shall not be required to
take any action that exposes the Agent to personal liability or that is contrary
to any Letter of Credit Document or Applicable Law. In performing its function
and duties hereunder, Agent shall act solely as the agent of the Banks and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any other party to
any Financing Document.

        SECTION 8.2    Agent's Reliance, Etc.    Neither the Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with any
Letter of Credit Document, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Agent (a) may treat any Bank that has signed a Commitment Transfer Supplement as
the holder of the applicable portion of the Obligations; (b) may consult with
legal counsel (including counsel for the Borrower or any Affiliate thereof),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Bank and shall not be responsible to any Bank
for any statements, warranties or representations made in or in connection with
any Financing Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any Financing Document on the part of the Borrower or any Affiliate or to
inspect the property (including the books and records) of the Borrower or any
Affiliate thereof; (e) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Financing Document

19

--------------------------------------------------------------------------------


or any other instrument or document furnished pursuant hereto or thereto; and
(f) shall incur no liability under or in respect of any Financing Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or otherwise) believed by it to be genuine and
signed or sent by the proper party or parties.

        SECTION 8.3    Issuing Bank and Affiliates.    With respect to its
Commitment and participation in the Debt Service Reserve Letter of Credit, the
Issuing Bank shall have the same rights and powers under this Agreement as any
other Bank and may exercise the same as though it were not the Issuing Bank or
the Agent; and the term "Bank" or "Banks" shall, unless otherwise expressly
indicated, include the Issuing Bank in its individual capacity. The Issuing Bank
and the Agent and their Affiliates may accept deposits from, lend money to, act
as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any Affiliate thereof and any Person that may do business
with or own securities of the Borrower or any Affiliate thereof, all as if the
Issuing Bank and the Agent were not the Issuing Bank and the Agent and without
any duty to account therefor to the Banks.

        SECTION 8.4    Bank Credit Decision.    Each Bank acknowledges that it
has, independently and without reliance on the Agent or any other Bank or the
Issuing Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance on the Agent or any other Bank or the Issuing Bank and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under this Agreement.

        SECTION 8.5    Indemnification.    The Banks agree to indemnify the
Agent (to the extent not promptly reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to the
respective principal amounts of the Obligations then held by each of them and/or
the respective amounts of their Commitments, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may at
any time (including without limitation at any time following the payment of any
Obligations or termination of this Agreement) be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of any
Financing Document or any action taken or omitted by the Agent under any
Financing Document; provided, however, that no Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Agent's gross negligence or willful misconduct. Without limitation of the
foregoing, each Bank agrees to reimburse the Agent promptly upon demand for its
ratable share of any costs and expenses payable by the Borrower under
Section 9.4, to the extent that the Agent is not reimbursed for such costs and
expenses by the Borrower.

        SECTION 8.6    Successor Agent.    The Agent may resign at any time by
giving written notice thereof to the Banks and the Borrower and may be removed
at any time with or without cause with the written approval of the Required
Banks. Upon any such resignation or removal, the Required Banks shall have the
right to appoint a successor Agent with the consent of the Borrower, which shall
not be unreasonably withheld. If no successor Agent has been so appointed by the
Required Banks, and has accepted such appointment, within thirty (30) days after
the retiring Agent's giving of notice of resignation or the Required Banks'
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Banks, appoint a successor Agent with the consent of the Borrower (which shall
not be unreasonably withheld), which successor Agent shall be a commercial bank
organized under the laws of the United States of America or of any state thereof
and having a combined capital and surplus of at least five hundred million
dollars ($500,000,000). Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Financing Documents. After any retiring Agent's

20

--------------------------------------------------------------------------------


resignation or removal hereunder as Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

        SECTION 8.7    Collateral.    (a) Except as expressly provided herein,
the Agent shall have no duty to take any affirmative steps with respect to the
collection of amounts payable in respect of the Collateral. The Agent shall
incur no liability as a result of any private sale of the Collateral.

        (b)  The Banks hereby consent, and agree upon written request by the
Agent to execute and deliver such instruments and other documents as the Agent
may deem desirable to confirm such consent, to the release of the Lien of the
Lease Indenture, including any release in connection with any sale, transfer or
other disposition of the Collateral or any part thereof, in accordance with the
Financing Documents.

ARTICLE IX

MISCELLANEOUS

        SECTION 9.1    Amendments, Etc.    No amendment or waiver of any
provision of this Agreement or any DSR Note, or consent to any departure by the
Borrower therefrom, shall be effective unless in writing and signed or consented
to (in writing) by the Required Banks (and, in the case of amendments, the
Borrower), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed or consented to (in writing) by all of the Banks, do any of the
following: (a) waive any of the conditions specified in Article III;
(b) increase the Commitments of the Banks or subject the Banks to any additional
obligations; (c) reduce the principal of, or interest on, the DSR Loans or any
fees or other amounts payable hereunder; (d) postpone any date fixed for
(i) payment of principal of, or interest on, the DSR Loans, (ii) reimbursement
of Drawings under the Debt Service Reserve Letter of Credit or (iii) payment of
fees or other amounts payable hereunder; (e) change the percentage of the
Commitments or of the DSR Loans outstanding, or the number of Banks, required
for the Banks or any of them to take any action hereunder or (f) amend this
Section 9.1; and provided further, however, that no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Persons
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any other Letter of Credit Document.

        SECTION 9.2    Notices, Etc.    All notices and other communications
provided for hereunder shall be in writing (including by telecopier) and shall
be mailed, telecopied or delivered, if to the Borrower, to it c/o Wells Fargo
Bank Northwest, National Association, 213 Court Street, Middletown, CT 06457,
Attention: Corporate Trust Services, telephone (860) 704-6216, telecopy
(860) 704-6219 with a copy to: 79 South Main Street, Third Floor, Salt Lake
City, UT 84111, Attention: Corporate Trust Services, telephone (801) 246-5630,
telecopy (801) 246-5053; if to Westdeutsche Landesbank Girozentrale, New York
Branch, in its capacity as the Agent, the Issuing Bank or a Bank, to it at 1211
Avenue of the Americas, New York, New York 10036, telephone (212) 852-6331,
telecopy (212) 597-8388, Attention: Structural Finance/Energy; if to Credit
Suisse First Boston, New York Branch, in its capacity as a Bank, to it at Eleven
Madison Avenue, New York, New York 10010, telephone (212) 325-9126, telecopy
(212) 325-8321, Attention: Peter Ryan; if to any other Bank, to it at the
address or telecopy number set forth below its name in the Commitment Transfer
Supplement by which it became a party hereto; or, as to each party, to it at
such other address or telecopy number as designated by such party in a written
notice to the other parties. All such notices and communications shall be deemed
received, (a) if personally delivered, upon delivery, (b) if sent by first-class
mail, on the third Business Day following deposit into the mails and (c) if sent
by telecopier, upon acknowledgment of receipt thereof by the recipient, except
that notices and communications to the Agent pursuant to Article II or VIII
shall not be effective until received by the Agent.

        SECTION 9.3    No Waiver; Remedies.    No failure on the part of any
Bank or the Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, and no

21

--------------------------------------------------------------------------------


single or partial exercise of any such right shall preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

        SECTION 9.4    Costs and Expenses.    The Borrower agrees to pay on
demand on the Monthly Transfer Date immediately following such demand (provided
such demand is made at least five (5) Business Days thereto, if not, on the next
Monthly Transfer Date) (a) all reasonable costs and expenses of the Agent and
the Banks in connection with the preparation, execution, delivery, syndication,
administration, modification and amendment of this Agreement, the DSR Notes and
the other documents to be delivered hereunder, including (i) the reasonable fees
and out-of-pocket expenses of one counsel for the Banks with respect thereto and
with respect to advising the Agent and the Banks as to their rights and
responsibilities, or the perfection, protection or reservation of rights or
interests, under this Agreement, the other Financing Documents and the other
documents to be delivered hereunder and (ii) the reasonable fees and expenses of
any consultants, auditors or accountants engaged by the Agent with the written
consent (which shall not be unreasonably withheld) of the Borrower pursuant
hereto and (b) all reasonable costs and expenses of the Agent and the Banks
(including reasonable counsel fees and expenses of the Agent and the Banks) in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the other Financing Documents and the other
documents to be delivered hereunder, whether in any action, suit or litigation,
any bankruptcy, insolvency or similar proceeding or otherwise. In addition, the
Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of the aforementioned documents, and the Borrower agrees to indemnify
and hold the Agent and the Banks harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay any of the foregoing to the extent the Borrower had notice thereof.

        SECTION 9.5    Application of Moneys.    If any sum paid or recovered in
respect of the Obligations is less than the amount then due, the Agent may apply
that sum to principal, interest, fees or any other amount due under this
Agreement in such proportions and order and generally in such manner as the
Agent shall reasonably determine.

        SECTION 9.6    Severability.    Any provision of this Agreement that is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or nonauthorization without invalidating the remaining
provisions of this Agreement or affecting the validity, enforceability or
authorization of such provision in any other jurisdiction.

        SECTION 9.7    Limitation of Liability.    (a) Notwithstanding anything
to the contrary contained in this Agreement and the Financing Documents, the
liability and obligation of the Borrower to perform and observe and make good
the obligations contained in this Agreement and the Security Documents shall not
be enforced by any action or proceeding wherein damages or any money judgment or
any deficiency judgment or any judgment establishing any personal obligation or
liability shall be so sought, collected or otherwise obtained, in each such
case, against any officer, director, member, or shareholder or related Person of
the Borrower or any Secured Party, and the Agent, for itself and its successors
and assigns, and on behalf of the Banks, irrevocably waives any and all right to
sue for, seek or demand any such damages, money judgment, deficiency judgment or
personal judgment against any officer, director, member, or shareholder or
related Person of the Borrower under or by reason of or in connection with this
Agreement and agrees to look solely to the Indenture Estate (as provided in
Section 7.2) for the enforcement of such liability and obligation of the
Borrower.

        (b)  Further, no director, officer, employee, incorporator, member,
shareholder or Affiliate of the Owner Lessor, as such, shall have any liability
for any obligations of the Owner Lessor under the Debt Service Letter of Credit,
the DSR Notes, this Agreement or for any claim based on, in respect of, or by
reason of, such obligations or their creation. The Issuing Bank, the Agent and
each Bank hereby waives

22

--------------------------------------------------------------------------------


and releases all such liability. The waiver and release are part of the
consideration for the Owner Lessor entering into this Agreement. Such waiver may
not be effective to waive liabilities under the federal securities laws and it
is the view of the Commission that such a waiver is against public policy.

        (c)  The Owner Manager is executing this Agreement and each DSR Note on
behalf of the Owner Lessor solely in its capacity as Owner Manager under the
Lessor LLC Agreement and not in its individual capacity and in no case shall the
Trust Company (or any successor entity acting as Owner Manager under the Lessor
LLC Agreement) be personally liable for or on account of any of the statements,
representations, warranties, covenants or obligations stated to be those of the
Owner Lessor or the Owner Manager hereunder, all such liability, if any, being
expressly waived by the parties hereto and any Person claiming by, through, or
under such party; provided, however, that the Trust Company (or any such
successor Owner Manager) shall be personally liable hereunder for its own gross
negligence or willful misconduct or for its breach of its covenants,
representations and warranties contained herein, to the extent covenanted or
made in its individual capacity.

        SECTION 9.8    Binding Effect.    This Agreement shall be binding upon
and inure to the benefit of the Borrower, the Agent and the Banks and their
respective successors and assigns, except that the Borrower shall not have the
right to assign any of its rights and obligations hereunder without the prior
written consent of the Required Banks, and, except as provided in Section 9.9,
no Bank other than the Issuing Bank shall have the right to assign any of its
rights and obligations hereunder.

        SECTION 9.9    Assignments and Participations.    (a) Any Bank may at
any time (with the consent of the Agent, such consent not to be unreasonably
withheld or delayed, and the consent of the Issuing Bank, such consent not to be
unreasonably withheld or delayed) sell to one or more banks or other entities (a
"Purchasing Bank") all or any part of its rights and obligations under this
Agreement and the DSR Notes (which, except in the case of an assignment to a
Person that, immediately before such assignment, was a Bank, shall be equal to
at least $1,000,000) pursuant to a Commitment Transfer Supplement executed by
such Purchasing Bank, such transferor Bank, the Agent and the Issuing Bank. Upon
(x) such execution of such Commitment Transfer Supplement, and (y) delivery of a
copy thereof to the Borrower and payment of the amount of its participation to
the Agent or such transferor Bank, such Purchasing Bank shall for all purposes
be a Bank party to this Agreement and shall have all the rights and obligations
of a Bank under this Agreement, to the same extent as if it were an original
party hereto with the commitment percentage as set forth in such Commitment
Transfer Supplement, which shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Bank and the resulting adjustment of commitment percentages arising
from the purchase by such Purchasing Bank of all or a portion of the rights and
obligations of such transferor Bank under this Agreement and the DSR Notes. Upon
the consummation of any transfer pursuant to this Section 9.9, the transferor
Bank, the Agent and the Borrower shall make appropriate arrangements so that, if
required, replacement DSR Notes are issued to such transferor Bank and new DSR
Notes or, as appropriate, replacement DSR Notes, are issued to such Purchasing
Bank, in each case, in principal amounts reflecting their Commitments.

        (b)  Any Bank may, from time to time, sell or offer to sell
participating interests in any DSR Loans owing to such Bank, any DSR Notes held
by such Bank, any Commitment of such Bank or any other interests and obligations
of such Bank hereunder, to one or more banks or other entities (each, a
"Participant"), on such terms and conditions as may be determined by the selling
Bank, without the consent of or notice to the Borrower, and the grant of such
participation shall not relieve any Bank of its obligations, or impair the
rights of any Bank, hereunder. In the event of any such sale by a Bank of a
participating interest to a Participant, such Bank shall remain solely
responsible for the performance of such Bank's obligations under this Agreement,
such Bank shall remain the holder of any such DSR Notes for all purposes under
this Agreement, the Borrower, the Agent and the Issuing Bank will continue to
deal solely and directly with such Bank in connection with such Bank's rights
and obligations under this Agreement and such Bank shall retain the sole right
and responsibility to exercise the rights of such Bank, and enforce the
obligations of the Borrower, including, without

23

--------------------------------------------------------------------------------


limitation, the right to approve any amendment, modification, supplement or
waiver of any provision of any Letter of Credit Document and the right to take
action under Article VI hereof, and such Bank shall not grant any such
Participant any voting rights or veto power over any such action by such Bank
under this Agreement (provided that such Bank may agree not to consent to any
modification, amendment or waiver of this Agreement, without the consent of the
Participant, that would alter the principal of or interest on the DSR Loans,
postpone the date fixed for any payment of principal of or interest thereon or
extend the term of any Commitment; provided further that if any Participant
refuses to consent to any such modification, amendment or waiver of this
Agreement, such Bank may purchase the participating interests from such
non-consenting Participant). No Participant shall have any rights under this
Agreement to receive payment of principal of or interest on any DSR Loan except
through a Bank and as provided in this Section 9.9. The Borrower agrees that,
upon the occurrence and during the continuance of any Event of Default, each
Participant shall have the right of set-off in respect of its participating
interest in amounts owing under this Agreement and any DSR Notes as set forth in
Section 2.22 hereof to the same extent as if the amount of its participating
interest was owing directly to it as a Bank under this Agreement or any DSR
Notes. The Borrower also agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 hereof with respect to its
participation granted hereunder; provided that no Participant shall be entitled
to receive any greater amount pursuant to such Sections than the Bank
transferring such participation would have been entitled to receive in respect
of the amount of the participation transferred to such Participant had no such
transfer occurred.

        (c)  Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.9, disclose to
the Purchasing Bank or Participant or proposed Purchasing Bank or Participant
any information relating to the Borrower furnished to such Bank by or on behalf
of the Borrower; provided, however, that prior to any such disclosure, the
Person receiving such disclosure shall sign such confidentiality agreements as
is customary for financings of this kind.

        SECTION 9.10    Indemnification.    The Borrower agrees to indemnify and
hold harmless the Agent and each Bank and, in their capacity as such, each of
their respective officers, directors, shareholders, controlling persons,
employees, agents and servants (each an "Indemnified Party") from and against
any and all claims, damages, losses, liabilities, obligations, penalties,
actions, causes of action, judgments, suits, costs, expenses or disbursements
(including, without limitation, reasonable attorneys' and consultants' fees and
expenses) (collectively, "Damages") whatsoever that such Indemnified Party may
incur (or that may be claimed against such Indemnified Party by any Person) by
reason of (a) any untrue statement or alleged untrue statement of any material
fact concerning the Borrower or the Collateral, or the omission or alleged
omission to state any fact concerning the Borrower or the Collateral necessary
to make any such statement, in light of the circumstances under which it was
made, not misleading; (b) the issuance and delivery of the DSR Notes; (c) the
use of the proceeds of any Drawing; (d) any reasonable action taken by such
Indemnified Party in protecting and enforcing the rights and remedies of the
Agent and the Banks under the Financing Documents; (e) subject to Section 7.3,
the execution, delivery or transfer of, or payment or failure to pay under, the
Debt Service Reserve Letter of Credit; (f) any claim of any Person with respect
to any finder's fee, brokerage commission or other similar sum due in connection
with any Financing Document; or (g) any failure by the Borrower to comply with
any environmental laws; provided, however, that the Borrower shall not be
required to indemnify an Indemnified Party for any Damages to the extent caused
by such Indemnified Party's willful misconduct or gross negligence or breach of
such Indemnified Party's obligations under any of the Letter of Credit
Documents. If any action, suit or proceeding arising from any of the foregoing
is brought against any Indemnified Party, such Indemnified Party shall promptly
notify the Borrower in writing, enclosing a copy of all papers served, but the
omission so to notify the Borrower of any such action shall not relieve the
Borrower of any liability that it may have to any Indemnified Party otherwise
than under this Section 9.10 provided, however, that the Borrower shall not be
liable for any settlement of any such action effected without the Borrower's
prior written consent. In case any such action shall be brought against any
Indemnified

24

--------------------------------------------------------------------------------

Party and it shall notify the Borrower of the commencement thereof, the Borrower
shall be entitled to participate in and, to the extent that it shall wish, to
assume the defense thereof with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the Borrower to such Indemnified Party
of the Borrower's election so to assume the defense thereof. The Borrower shall
not be liable to such Indemnified Party for any subsequent legal or other
expenses attributable to such defense, except as provided below, other than
reasonable costs of investigation subsequently incurred by such Indemnified
Party in connection with the defense thereof. The Indemnified Party shall have
the right to employ its own counsel in any such action, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the employment of counsel by such Indemnified Party has been
authorized by the Borrower, (ii) the Indemnified Party shall have reasonably
concluded that there may be a conflict of interest between the Borrower and the
Indemnified Party in the conduct of the defense of such action (in which case
the Borrower shall not have the right to direct the defense of such action on
behalf of the Indemnified Party) or (iii) the Borrower shall not in fact have
employed counsel reasonably satisfactory to the Indemnified Party to assume the
defense of such action.

        SECTION 9.11    Further Assurances.    The Borrower agrees to take all
actions as the Agent shall reasonably request in order to enable the Issuing
Bank, the Banks and the Agent to be entitled to all of the benefits as Lease
Indenture Secured Parties under the Lease Indenture and the Mortgage.

        SECTION 9.12    Governing Law.    THIS AGREEMENT AND THE DSR NOTES SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

        SECTION 9.13    Consent to Jurisdiction and Venue.    Each of the
parties hereto irrevocably (i) agrees that any suit, action or other legal
proceeding arising out of or relating to this Agreement may be brought in any
court of the State of New York or any court of the United States of America
located in the State of New York, (ii) consents, for itself and in respect of
its property, to the jurisdiction of each such court in any such suit, action or
proceeding and (iii) waives any objection which it may have to the laying of
venue of any such suit, action or proceeding in any of such courts and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum. Each of the parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section 9.13 shall affect the right of any party hereto to serve legal process
in any other manner permitted by law.

        SECTION 9.14    Headings.    The section and subsection headings used
herein have been inserted for convenience of reference only and do not
constitute matters to be considered in interpreting this Agreement.

        SECTION 9.15    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

        SECTION 9.16    Waiver of Jury Trial.    THE BORROWER, THE AGENT THE
ISSUING BANK AND THE BANKS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY OF
THE CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

25

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized, as of the
day and year first above written.

    HOMER CITY OL1 LLC
 
 
By:
 
WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its
individual capacity, except as expressly
provided herein, but solely as Owner Manager
 
 
By:
 
/s/  FRANK MCDONALD      

--------------------------------------------------------------------------------

        Name:   Frank McDonald         Title:   Vice President
Commitment
 
 
 
 
 
 
 
 
WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH $5,302,590   as Agent, Issuing Bank and as a Bank
 
 
By:
 
/s/  JONATHAN BERMAN      

--------------------------------------------------------------------------------

        Name:   Jonathan Berman         Title:   Managing Director
 
 
By:
 
/s/  JARED BRENNER      

--------------------------------------------------------------------------------

        Name:   Jared Brenner         Title:   Director
$5,302,590
 
CREDIT SUISSE FIRST BOSTON, NEW
YORK BRANCH, as a Bank
 
 
By:
 
/s/  PETER A. RYAN      

--------------------------------------------------------------------------------

        Name:   Peter A. Ryan         Title:   Vice President
 
 
By:
 
/s/  STEPHEN HUGHES      

--------------------------------------------------------------------------------

        Name:   Stephen Hughes         Title:   Associate

26

--------------------------------------------------------------------------------




EXHIBIT A



Form of Debt Service Reserve Letter of Credit


Westdeutsche Landesbank
Girozentrale, New York Branch
1211 Avenue of the Americas
New York, New York 10036   Letter of Credit No.22703100101WLB
Irrevocable Standby Credit
Date and Place of Issue:
New York, New York
December 7, 2001
 
Date and Place of Expiry:
Westdeutsche Landesbank
Girozentrale, New York Branch
New York, New York
April 1, 2002
 
 
Applicant:
Homer City OL1 LLC
Wells Fargo Bank Minnesota, N.A.
Corporate Trustee Services
MAC; N2691-090
213 Court Street
Middletown, CT 06457
Beneficiary:

The Bank of New York, as successor to
The United States Trust Company of
New York, as Lease Indenture Trustee
114 West 47th Street
25th Floor
New York, New York 10036
Attn: Christopher J. Grell
 
Amount: Up to an aggregate of Ten Million
Six Hundred Five Thousand One
Hundred Eighty United States Dollars
(US$ 10,605,180)
 
 
Credit Available With:
        Westdeutsche Landesbank Girozentrale,
        New York Branch
 
 
By: Against Presentation of the
        Documents Detailed Herein Drawn
        on Westdeutsche Landesbank
        Girozentrale, New York Branch

A-1

--------------------------------------------------------------------------------

Ladies and Gentlemen:

        We irrevocably authorize you to draw on us for the account of the
Applicant in any amount up to an aggregate amount not to exceed TEN MILLION SIX
HUNDRED FIVE THOUSAND ONE HUNDRED EIGHTY UNITED STATES DOLLARS (US$10,605,180)
(as reduced or reinstated from time to time as set forth in this Letter of
Credit, the "Outstanding Amount") available against presentation of a dated
drawing request drawn on Westdeutsche Landesbank Girozentrale, New York Branch,
manually signed by an authorized officer of the Beneficiary (who is identified
or purported to be as such) appropriately completed in the form of Annex I
hereto and sent by such authorized officer.

        The above drawing request and all communications with respect to this
Letter of Credit shall be in writing, addressed to us at 1211 Avenue of
Americas, New York, New York 10036, telephone (212) 852-6331, telecopy
(212) 597-8388, Attention: Structured Finance/Energy, referencing this Letter of
Credit No. 22703100101WLB and presented to us by tested telex, delivery in
person or facsimile transmission at such address, provided that the original of
the above drawing request or such communications, as the case may be, shall be
sent to us at such address by overnight courier for receipt by us within three
(3) Business Days of the date of any such facsimile transmission.

        If the drawing request is presented in compliance with the terms of this
Letter of Credit to us at such address by 12:00 noon, New York City time, on any
Business Day, payment will be made not later than 3:00 p.m., New York City time,
on such day, and if such drawing request is so presented to us after 12:00 noon,
New York City time, on any Business Day, payment will be made on the following
Business Day not later than 1:00 p.m., New York City time. Payment under this
Letter of Credit shall be made in immediately available funds by wire transfer
to such account as may be designated by the Beneficiary in the applicable
drawing request.

        As used in this Letter of Credit, "Business Day" means any day on which
commercial banks located in New York, New York are not required or authorized to
remain closed.

        This Letter of Credit shall expire on the date of expiry set forth above
(the "Stated Expiration Date").

        Notwithstanding the foregoing, we may at any time, subject to the
provisions of the Debt Service Reserve Letter of Credit and Reimbursement
Agreement, dated as of December 7, 2001, among the Applicant, the Banks party
thereto and Westdeutsche Landesbank Girozentrale, New York Branch, as the Agent
and the Issuing Bank (the "Reimbursement Agreement"), terminate this Letter of
Credit by giving The Bank of New York, as successor to the United States Trust
Company of New York, as Lease Indenture Trustee (in such capacity, the "Lease
Indenture Trustee") under the Lease Indenture referred to in the Reimbursement
Agreement, written notice thereof in the form of Annex 2 hereto by delivery in
person or facsimile transmission (with written confirmation by overnight courier
for receipt by the Beneficiary within two (2) Business Days) addressed to The
Bank of New York, as successor to the United States Trust Company of New York,
at 114 West 47th Street, New York, New York 10036, Attn: Corporate Trust
Department, 25th Floor, telephone (212) 852-1034, telecopy (212) 852-1625, at
least thirty (30) days prior to termination, whereupon the Beneficiary is
authorized to draw on us prior to such termination the Outstanding Amount of
this Letter of Credit by presentation to us, in the manner and at the address
specified in the fourth preceding paragraph, of a drawing request appropriately
completed in the form of Annex I hereto and sent and signed by the Beneficiary's
authorized officer.

        This Letter of Credit is effective immediately.

        In the event that a drawing request fails to comply with the terms of
this Letter of Credit we shall provide the Beneficiary prompt notice of same
stating the reasons therefor and shall upon your instructions hold any
non-conforming drawing request and other documents at your disposal or return
any non-conforming drawing request and other documents to the Beneficiary at the
address set forth above. Upon being notified that the drawing was not effected
in compliance with this Letter of Credit,

A-2

--------------------------------------------------------------------------------


the Beneficiary may attempt to correct such noncomplying drawing request in
accordance with the terms of this Letter of Credit.

        This Letter of Credit sets forth in full the terms of our undertaking
and this undertaking shall not in any way be modified, amended, limited or
amplified by reference to any document, instrument or agreement referred to
herein, except for the drawing requests and certificates referred to herein.

        This Letter of Credit may be transferred upon presentation to us of a
signed transfer certificate in the form of Annex 3 accompanied by this Letter of
Credit, in which the Beneficiary irrevocably transfers to such transferee all of
its rights hereunder, whereupon we agree to either issue a substitute letter of
credit to such successor or endorse the reverse of this Letter of Credit.

        Partial drawings under this Letter of Credit are allowed and each such
partial drawing shall reduce the amount thereafter available hereunder for
drawings under this Letter of Credit. This Letter of Credit shall be reinstated
as provided in Sections 2.2(b) and 2.7(b) of the Reimbursement Agreement and we
shall so advise the Beneficiary in a certificate in the form of Annex 4 hereto.
The Outstanding Amount shall be reduced or increased as provided in Sections
2.7(b) and 2.7(c) of the Reimbursement Agreement, subject to reinstatement as
provided in the Reimbursement Agreement. In addition, the Outstanding Amount
shall be reduced increased as provided in Sections 2.2(b) and 2.2(c) of the
Reimbursement Agreement to the extent that we so advise the Beneficiary pursuant
to a certificate in the form of Annex 5 hereto.

        All banking charges, including any advising and negotiating bank
charges, are for the account of the Applicant.

        All drawing requests under this Letter of Credit must bear the clause:

"Drawn under Westdeutsche Landesbank Girozentrale, New York Branch, Letter of
Credit Number 22703100101WLB dated December 7, 2001."

        This Letter of Credit shall not be amended except with the written
concurrence of Westdeutsche Landesbank Girozentrale, New York Branch, the
Applicant and the Beneficiary.

        We hereby engage with you that a drawing request drawn strictly in
compliance with the terms of this Letter of Credit and amendments thereto shall
meet with due honor upon presentation.

        This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication Number 500 (the "Uniform Customs"). This Letter of Credit shall be
deemed to be a contract made under the laws of the State of New York and shall,
as to matters not governed by the Uniform Customs, be governed by and construed
in accordance with the laws of such State.

        We irrevocably agree with you that any legal action or proceeding with
respect to this Letter of Credit shall be brought in the courts of the State of
New York in the County of New York or of the United States of America in the
Southern District of New York. By signing this Letter of Credit, we irrevocably
submit to the jurisdiction of such courts solely for the purposes of this Letter
of Credit. We hereby waive, to the fullest extent permitted by law, any
objection we may now or hereafter have to the laying of venue in any such action
or proceeding in any such court.

A-3

--------------------------------------------------------------------------------

[Signature Page to Letter of Credit]

WESTDEUTSCHE LANDESBANK GIROZENTRALE,
        NEW YORK BRANCH    
 
 
 

--------------------------------------------------------------------------------

Authorized signature    
 
 
 

--------------------------------------------------------------------------------

Authorized signature    

A-4

--------------------------------------------------------------------------------


ANNEX 1



Drawn under Westdeutsche Landesbank Girozentrale, New York Branch
Letter of Credit Number 22703100101WLB

dated December 7, 2001

DRAWING REQUEST


[Date]

Westdeutsche Landesbank Girozentrale,
New York Branch
1211 Avenue of the Americas
New York, New York 10036

Attention:

Ladies and Gentlemen:

        The undersigned hereby draws on Westdeutsche Landesbank Girozentrale,
New York Branch, Letter of Credit No. 22703100101WLB Irrevocable Standby Letter
of Credit (the "Letter of Credit") dated December 7, 2001, issued by you in
favor of us in connection with that certain Lease Indenture, dated as of
December 7, 2001 (as amended, supplemented or modified from time to time, the
"Lease Indenture"), among Homer City OL1 LLC and The Bank of New York, as
successor to the United States Trust Company of New York, as the Lease Indenture
Trustee. Any capitalized term used herein and not defined herein shall have its
respective meaning as set forth in the Letter of Credit or the Lease Indenture,
as applicable.

        In connection with this drawing, we hereby certify that:

A)This drawing in the amount of US$                        is being made
pursuant to Westdeutsche Landesbank Girozentrale, New York Branch, Letter of
Credit No.                        Irrevocable Standby Letter of Credit issued to
the Lease Indenture Trustee pursuant to the Reimbursement Agreement;

[Use at least one or more of the following forms of paragraph B, as applicable]

B)After the transfer of monies on deposit in the Debt Service Reserve Account in
respect of the Lessor Notes and the application of funds pursuant to Section 3.1
of the Lease Indenture, there are insufficient monies to pay the [interest]
[and] [principal] due on the Lessor Notes pursuant to the Lease Indenture on
such date (whether due at stated maturity, at acceleration or otherwise);

or

B)The long-term debt rating of Westdeutsche Landesbank Girozentrale, New York
Branch, has fallen below "A" as determined by Standard & Poor's Ratings Group or
"A2' as determined by Moody's Investor Services, Inc. and Homer City OL1 LLC has
failed to provide us with a substitute letter of credit from another Acceptable
Credit Provider or other Acceptable Credit Support within thirty (30) days of
such downgrade.

or

B)We have received a Notice of Action and an Event of Default exists and is
continuing (as each such term is defined in the Lease Indenture), and such
notice remains in effect on the date of this drawing and we have been directed
by the Required Lease Indenture Secured Parties to draw on this Letter of
Credit;

A-5

--------------------------------------------------------------------------------

or

B)The Stated Expiration Date will occur within thirty (30) days of the date
hereof and Homer City OL1 LLC has failed to deliver a replacement or renewal
letter of credit letter of from another Acceptable Credit Provider or other
Acceptable Credit Support and security is still required under the terms of the
Lease Indenture.

or

B)You have delivered to us a Notice of Termination of Letter of Credit in the
form of Annex 2 to the Letter of Credit stating that the Letter of Credit will
terminate prior to the Stated Expiration Date and Homer City OL1 LLC has failed
to deliver a replacement or renewal letter of credit from another Acceptable
Credit Provider or other Acceptable Credit Support prior to such termination
date and security is still required under the terms of the Lease Indenture.

C)The amount requested to be drawn does not exceed the Outstanding Amount; and

D)You are directed to make payment of the requested drawing to account
no.            at                        [insert bank name, address and account
number].

A-6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has executed and delivered this
request on this    day of                        ,            .

  THE BANK OF NEW YORK, as successor to the
UNITED STATES TRUST COMPANY OF NEW YORK,
as Lease Indenture Trustee
 
By:
     

--------------------------------------------------------------------------------

Name:
Title:
 
By:
     

--------------------------------------------------------------------------------

Name:
Title:

A-7

--------------------------------------------------------------------------------


ANNEX 2



NOTICE OF TERMINATION OF LETTER OF CREDIT


[Date]

The Bank of New York, as successor to
    The United States Trust Company
    of New York, as Lease Indenture Trustee
114 West 47th Street
25th Floor
New York, New York 10036

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703100101WLB Irrevocable Standby Letter of Credit
(the "Letter of Credit") dated December 7, 2001, issued by us in your favor.

        This constitutes our notice to you pursuant to the Letter of Credit that
the Letter of Credit shall terminate
on                        ,            [insert a date which is 30 or more days
after the date of this notice of termination] (the "Termination Date").

        Pursuant to the terms of the Letter of Credit, you are authorized to
draw (pursuant to one or more drawings), prior to the Termination Date, on the
Letter of Credit in an aggregate amount that does not exceed the Outstanding
Amount (as defined in the Letter of Credit).

  Very truly yours,
 
WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH
 
By:
     

--------------------------------------------------------------------------------


 
By:
     

--------------------------------------------------------------------------------

A-8

--------------------------------------------------------------------------------


ANNEX 3



TRANSFER OF LETTER OF CREDIT


[Date]

Westdeutsche Landesbank Girozentrale.
    New York Branch
1211 Avenue of the Americas
New York, New York 10036

Attention:

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703100101WLB Irrevocable Standby Letter of Credit
dated December 7, 2001 originally issued by you in favor of The Bank of New
York, as successor to the United States Trust Company of New York, as Lease
Indenture Trustee (the "Letter of Credit") in connection with that certain Lease
Indenture, dated as of December 7, 2001 (as amended, supplemented or modified
from time to time, the "Lease Indenture"), among Homer City OL1 LLC, The Bank of
New York, as successor to the United States Trust Company of New York, as
Security Agent and The Bank of New York, as successor to the United States Trust
Company of New York, as Lease Indenture Trustee. Any capitalized term used
herein and not defined shall have its respective meaning as set forth in the
Letter of Credit or in the Lease Indenture, as applicable.

        For value received, the undersigned, as beneficiary under the Letter of
Credit, hereby irrevocably transfers to                        (the
"Transferee") all rights of the undersigned to draw under the Letter of Credit
in their entirety.

        By this transfer, all rights of the undersigned, as beneficiary under
the Letter of Credit, are transferred to the Transferee, and the Transferee
shall have the sole rights with respect to the Letter of Credit relating to any
amendments thereof and any notices thereunder. All amendments to the Letter of
Credit are to be consented to by the Transferee without necessity of any consent
of or notice to the undersigned.

        Simultaneously with the delivery of this notice to you, copies of this
notice are being transmitted to the Transferee.

A-9

--------------------------------------------------------------------------------


        The Letter of Credit is returned herewith, and we ask you to either
issue a substitute letter of credit for the benefit of the Transferee or endorse
the transfer on the reverse thereof, and forward it directly to the Transferee
with your customary notice of transfer.

      Very truly yours,
 
 
 
THE BANK OF NEW YORK, as successor to the UNITED STATES TRUST COMPANY OF NEW
YORK, as Lease Indenture Trustee
 
 
 
By:
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
By:
         

--------------------------------------------------------------------------------

Name:
Title:
CONSENTED AND ACKNOWLEDGED BY:
 
 
 
[TRANSFEREE]
 
 
 
By:
 
 
 
   

--------------------------------------------------------------------------------

Name:
Title:      

A-10

--------------------------------------------------------------------------------


ANNEX 4



CERTIFICATE OF REINSTATEMENT OF OUTSTANDING AMOUNT


[Date]

The Bank of New York, as successor to
    the United States Trust Company
    of New York, as Lease Indenture Trustee
114 West 47th Street
25th Floor
New York, New York 10036

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703100101WLB Irrevocable Standby Letter of Credit
(the "Letter of Credit") dated December 7, 2001, issued by us in your favor. Any
capitalized term used herein and not defined shall have its respective meaning
as set forth in the Letter of Credit.

        This constitutes our notice to you pursuant to the Letter of Credit
that:

We have received repayment of a DSR Loan in accordance with the provisions of
the Reimbursement Agreement in the amount of $                        , and,
pursuant to Section 2.7(c) of the Reimbursement Agreement, the Outstanding
Amount is therefore increased by such amount to $                        .

    Very truly yours,
 
 
WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH
 
 
By:
       

--------------------------------------------------------------------------------


 
 
By:
       

--------------------------------------------------------------------------------

A-11

--------------------------------------------------------------------------------


ANNEX 5



CERTIFICATE OF CHANGE OF OUTSTANDING AMOUNT


[Date]

The Bank of New York, as successor to
    the United States Trust Company
    of New York, as Lease Indenture Trustee
114 West 47th Street
25th Floor
New York, New York 10036

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703100101WLB Irrevocable Standby Letter of Credit
(the "Letter of Credit") dated December 7, 2001 issued by us in your favor in
connection with that certain Lease Indenture, dated as of December 7, 2001 (as
amended, supplemented or modified from time to time, the "Lease Indenture"),
among Homer City OL1 LLC and The Bank of New York, as successor to the United
States Trust Company of New York, as the Lease Indenture Trustee. Any
capitalized term used herein and not defined shall have its respective meaning
as set forth in the Letter of Credit or the Lease Indenture, as applicable.

        This constitutes our notice to you pursuant to the Letter of Credit that
we have been advised by the Applicant that:

The Debt Service Reserve Requirement has been [reduced/increased] by the amount
of $            . Accordingly, pursuant to Section 2.2(b) of the Reimbursement
Agreement, the Outstanding Amount is [reduced/increased] by $            to
$            .

    Very truly yours,
 
 
WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH
 
 
By:
       

--------------------------------------------------------------------------------


 
 
By:
       

--------------------------------------------------------------------------------

A-12

--------------------------------------------------------------------------------




EXHIBIT B



DEBT SERVICE RESERVE LETTER OF CREDIT PROMISSORY NOTE


$5,302,590   New York, New York
December 7, 2001

        FOR VALUE RECEIVED, the undersigned, HOMER CITY OL1, a Delaware
corporation (the "Borrower"), hereby unconditionally promises to pay to the
order of [            ] (the "Bank") the lesser of (i) the principal sum
of                         ($                        ) and (ii) the aggregate
unpaid principal amount of the DSR Loans made by the Bank to the Borrower under
the Reimbursement Agreement referred to below, on the dates and in the amounts
specified therein.

        The Borrower further promises to pay interest on the unpaid principal
amount hereof from time to time outstanding on the dates and at the rates
specified in the Reimbursement Agreement (as herein defined). This DSR Note is
hereby expressly limited so that in no contingency or event, whether by reason
of acceleration of the maturity of any indebtedness evidenced hereby or
otherwise, shall the interest contracted for or charged or received by the Bank
exceed the maximum amount permissible under Applicable Law. If, due to any
circumstance whatsoever, interest would otherwise be payable to the Bank in
excess of the maximum lawful amount, the interest payable to the Bank shall be
reduced to the maximum amount permitted under Applicable Llaw, and the amount of
interest for any subsequent period, to the extent less than that permitted by
Applicable Law, shall to that extent be increased by the amount of such
reduction.

        Each holder hereof is irrevocably authorized to endorse on the schedule
attached hereto, or on a continuation thereof, the date each such interest
payment is due and the amount of each such interest payment determined in
accordance with the Reimbursement Agreement. All such notations shall constitute
prima facie evidence of the accuracy of the information so recorded and be
enforceable against the Borrower with the same force and effect as if such
amounts were each set forth in a separate note executed by the Borrower.

        All payments due hereunder shall be made without setoff, counterclaim or
deduction of any nature to Westdeutsche Landesbank Girozentrale, New York
Branch, as the Agent, at 1211 Avenue of the Americas, New York, New York 10036,
in lawful money of the United States of America and in immediately available
funds, or at such other place and in such other manner as may be specified by
the Agent pursuant to the Reimbursement Agreement.

        Each holder hereof is irrevocably authorized to endorse on the schedule
attached hereto, or on a continuation thereof, the date and amount of each DSR
Loan made to the Borrower and each payment or prepayment of principal thereof,
provided that the failure of such holder to make, or any error in making, any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Reimbursement Agreement. All such notations shall
constitute prima facie evidence of the accuracy of the information so recorded
and be enforceable against the Borrower with the same force and effect as if
such amounts were each set forth in a separate note executed by the Borrower.

        This DSR Note is one of the "DSR Notes" of the Borrower to the Bank
referred to in, evidences each DSR. Loan made by the Bank to the Borrower under,
is subject to the provisions of, and entities its holder to the benefits of, the
Debt Service Reserve Letter of Credit and Reimbursement Agreement, dated as of
December 7, 2001 (the "Reimbursement Agreement"), among the Borrower, the Bank
and the other banks party thereto, and Westdeutsche Landesbank Girozentrale, New
York Branch, as the Issuing Bank and as the Agent for the Bank and such other
banks, as the same may be amended, supplemented or otherwise modified from time
to time and to which reference is hereby made for a

B-1

--------------------------------------------------------------------------------


more complete statement of the terms and conditions under which each DSR Loan
evidenced hereby is to be made and repaid. Capitalized terms in this DSR Note
that are not specifically defined herein shall have the meanings ascribed to
them in the Reimbursement Agreement.

        The Reimbursement Agreement provides for, among other things, the
acceleration of the maturity of the unpaid principal amount hereof upon the
occurrence of certain stated events and for voluntary prepayments in certain
circumstances and upon certain terms and conditions. The obligations of the
Borrower under the Reimbursement Agreement and this DSR Note are secured by, and
the holder hereof is entitled to the benefit of, the Collateral as provided in
the Security Documents.

        In addition to any and all costs, fees and expenses for which the
Borrower is liable under the Reimbursement Agreement, the Borrower promises to
pay all reasonable costs and expenses, including reasonable attorneys' fees and
disbursements, incurred in the collection and enforcement hereof or any appeal
of any judgment rendered hereon.

        The Borrower hereby expressly waives presentment, protest, demand and
dishonor to the fullest extent permitted by applicable law. No failure or delay
by any holder of this DSR Note to exercise any right or remedy under this DSR
Note or any other document or instrument entered into pursuant to the
Reimbursement Agreement shall operate or be construed as a waiver or
modification hereof or thereof.

        This DSR Note shall be binding upon the successors and assigns of the
Borrower and shall inure to the Bank and its successors, endorsees and assigns.
If any term or provision of this DSR Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.

        Except as may otherwise specifically be provided in the Lease Indenture
of the Participation Agreement, the Borrower's obligation to make payments in
respect of the DSR Notes shall be limited as set forth in Section 7.2 and
Section 9.7 (b) and (c) of the Reimbursement Agreement.

        All payments of principal and interest and all other amounts to be made
by the Owner Lessor hereunder or under the Reimbursement Agreement (or the Lease
Indenture) shall be made only from the income and proceeds from the Indenture
Estate and the Owner Lessor and Lease Indenture Trustee shall have no obligation
for the payment thereof except to the extent that the Lease Indenture Trustee
shall have sufficient income or proceeds from the Indenture Estate to enable
such payments to be made in accordance with the terms of the Lease Indenture.
Each holder hereof, by its acceptance of this DSR Note, agrees that (a) it will
look solely to the income and proceeds from the Indenture Estate to the extent
available for distribution to the holder hereof as above provided, (b) none of
the Lease Indenture Trustee, Owner Participant any OP Guarantor, the Owner
Manager or the Trust Company, or any Affiliate of any thereof, is, or shall be,
personally liable to the holder hereof for any amounts payable under this DSR
Note or under the Reimbursement Agreement (or the Lease Indenture), except as
expressly provided in the Lease Indenture and (c) any such amounts shall be
non-recourse to the assets of each of the Lease Indenture Trustee, the Owner
Participant, any OP Guarantor, the Owner Manager or the Trust Company, or any
Affiliate of any thereof.

        By its acceptance hereof, the holder of this DSR Note agrees that the
Owner Manager is executing this DSR Note on behalf of the Owner Lessor solely in
its capacity as Owner Manager under the Lessor LLC Agreement and not in its
individual capacity and in no case shall the Trust Company (or any entity acting
as Owner Manager under the Lessor LLC Agreement) be personally liable in respect
of the obligations stated to be those of the Owner Lessor or the Owner
Participant hereunder.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

B-2

--------------------------------------------------------------------------------


        The Borrower hereby expressly and irrevocably agrees and consents that
any suit, action or proceeding arising out of or related to this DSR Note may be
instituted in any state or federal court (at the Bank's option) sitting in the
County of New York, State of New York, and, by the execution and delivery of
this DSR Note, the Borrower expressly waives any objection which it may have now
or hereafter to the venue or to the jurisdiction of any such suit, action or
proceeding, and irrevocably submits generally and unconditionally to the
jurisdiction of any such court in any such suit, action or proceeding.


 
HOMER CITY OL1 LLC
 
By:
     

--------------------------------------------------------------------------------

Name:
Title:

B-3

--------------------------------------------------------------------------------


SCHEDULE


Date

--------------------------------------------------------------------------------

  Principal
Amount of
DSR Loan

--------------------------------------------------------------------------------

  Amount and
Date of
Principal
Paid
or Prepaid

--------------------------------------------------------------------------------

  Unpaid
Principal
Balance

--------------------------------------------------------------------------------

  Date Interest
Payment is
Due

--------------------------------------------------------------------------------

  Amount of
Interest Due

--------------------------------------------------------------------------------

  Total
Principal
Amount of
DSR Loans
Outstanding

--------------------------------------------------------------------------------

  Notation Made
By

--------------------------------------------------------------------------------

                                

B-4

--------------------------------------------------------------------------------




EXHIBIT C



Form of Commitment Transfer Supplement


        COMMITMENT TRANSFER SUPPLEMENT, dated as of the date set forth in Item I
of Schedule I hereto, among each Transferor Bank set forth in Item 2 of
Schedule I hereto (each, a "Transferor Bank"), each Purchasing Bank set forth in
Item 3 of Schedule I hereto (each a "Purchasing Bank"), and Westdeutsche
Landesbank Girozentrale, New York Branch, as the Issuing Bank and as the Agent
under the Reimbursement Agreement described below.


WITNESSETH


        WHEREAS, this Commitment Transfer Supplement is being executed and
delivered in accordance with Section 9.9 of the Reimbursement Agreement, dated
as of December 7, 2001, by and among (i) Homer City OL1 LLC, a Delaware limited
liability corporation (the "Borrower"), (ii) Westdeutsche Landesbank
Girozentrale, New York Branch, in its capacity as Issuing Bank (the "Issuing
Bank") and as a Bank (as defined below), (iii) Credit Suisse First Boston, New
York Branch, as a Bank (as defined below), (iv) each bank or other entity that
is, or becomes pursuant to Section 9.9 of the Reimbursement Agreement, a party
thereto (collectively, the "Banks") and (v) Westdeutsche Landesbank
Girozentrale, New York Branch, as agent (in such capacity, together with its
successors in such capacity, the "Agent") (as amended, supplemented or otherwise
modified in accordance with the terms thereof from time to time, the
"Reimbursement Agreement"; terms defined therein being used herein as therein
defined); and

        WHEREAS, each Purchasing Bank (if it is not already a Bank party to the
Reimbursement Agreement) desires to become a Bank party to the Reimbursement
Agreement; and

        WHEREAS, each Transferor Bank is selling and assigning to its respective
Purchasing Bank, certain rights, obligations and commitments under the
Reimbursement Agreement;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        1.    Upon receipt by the Agent of [    ] ([    ]) fully executed
originals of this Commitment Transfer Supplement, to each of which is attached a
fully completed Schedule I, Schedule II and Schedule III, and each of which has
been executed by each Transferor Bank, each Purchasing Bank and any other Person
required by the Reimbursement Agreement to execute this Commitment Transfer
Supplement, the Agent will transmit to the Borrower, each Transferor Bank and
each Purchasing Bank a Transfer Effective Notice, substantially in the form of
Schedule IV hereto (a "Transfer Effective Notice"). Such Transfer Effective
Notice shall set forth, inter alia, the date on which the transfer effected by
this Commitment Transfer Supplement shall become effective (the "Transfer
Effective Date"), which date shall be the date hereof. From and after the
Transfer Effective Date, each Purchasing Bank shall be a Bank party to the
Reimbursement Agreement for all purposes thereof.

        2.    Each Purchasing Bank shall pay to each of its respective
Transferor Banks an amount equal to the purchase price, as agreed between such
Transferor Bank and each such Purchasing Bank and as set forth on Schedule II
hereto (the "Purchase Price"), of the portion being purchased (such Purchasing
Bank's "Purchased Percentage") by such Purchasing Bank of the outstanding DSR
Loans and other amounts owing to the respective Transferor Bank under the
Reimbursement Agreement and the DSR Notes (the "Outstanding Obligations"). Each
Purchasing Bank shall pay the appropriate Purchase Price to each of its
respective Transferor Banks, in immediately available funds, at or before 12:00
noon, local time of the appropriate Transferor Bank, on the first Business Day
of the month in which the Transfer Effective Date occurs. Effective upon the
Transfer Effective Date, each Transferor Bank hereby irrevocably sells, assigns
and transfers to each of its respective Purchasing Banks, without recourse,
representation or warranty other than as set forth

C-1

--------------------------------------------------------------------------------




in Section 8 hereof, and each such Purchasing Bank hereby irrevocably purchases,
takes and assumes from each of its respective Transferor Banks, such Purchasing
Bank's Purchased Percentage of the Commitment, presently outstanding DSR Loans
and other amounts owing to each such Transferor Bank under the Reimbursement
Agreement and the DSR Notes, together with all instruments, documents and
collateral security pertaining thereto.

        3.    Each Transferor Bank has made arrangements with each of its
respective Purchasing Banks with respect to (a) the portion, if any, to be paid,
and the date or dates for payment, by such Transferor Bank to each of its
respective Purchasing Banks of any fees heretofore received by such Transferor
Bank pursuant to the Reimbursement Agreement prior to the Transfer Effective
Date and (b) the portion, if any, to be paid, and the date or dates for payment,
by each such Purchasing Bank to each Transferor Bank, or by each such Transferor
Bank to each Purchasing Bank, of fees or interest received by each such
Purchasing Bank or each such Transferor Bank, as the case may be, pursuant to
the Reimbursement Agreement from and after the Transfer Effective Date. Any
interest, accrued from and after the Transfer Effective Date, with respect to
principal of the DSR Loans for which the Purchase Price has yet to be paid under
Section 2 above, shall accrue for the benefit of the appropriate Transferor Bank
to the extent of the Adjusted Base Rate and shall accrue for the benefit of the
appropriate Purchasing Bank to the extent of the applicable interest rate less
the Adjusted Base Rate.

        4.    (a)    All principal payments that would otherwise be payable from
and after the Transfer Effective Date to or for the account of any Transferor
Bank pursuant to the Reimbursement Agreement and the DSR Notes shall, instead,
be payable to or for the account of the appropriate Transferor Banks and the
appropriate Purchasing Banks, as the case may be, in accordance with their
respective interests as reflected in this Commitment Transfer Supplement.

        (b)  Except as otherwise agreed as set forth in Section 3 hereof, all
interest, fees and other amounts that would otherwise accrue for the account of
any Transferor Bank from and after the Transfer Effective Date pursuant to the
Reimbursement Agreement and the DSR Notes shall, instead, accrue for the account
of, and be payable to, the appropriate Transferor Banks and the appropriate
Purchasing Banks, as the case may be, in accordance with their respective
interests as reflected in this Commitment Transfer Supplement. In the event that
any amount of interest, fees, or other amounts accruing prior to the Transfer
Effective Date was included in the Purchase Price paid by any Purchasing Bank,
the appropriate Transferor Bank and such Purchasing Bank will make appropriate
arrangements for payment by such Transferor Bank to such Purchasing Bank of such
amount upon receipt thereof from the Borrower.

        5.    On or prior to the Transfer Effective Date, each Transferor Bank
will deliver to the Agent its DSR Note[s]. On or prior to the Transfer Effective
Date, the Borrower will deliver to the Agent new DSR Notes for each Purchasing
Bank and each Transferor Bank, in each case in principal amounts reflecting, in
accordance with the Reimbursement Agreement, their respective "Revised
Commitment Percentage" or "New Commitment Percentage," as the case may be and as
set forth in Schedule III hereto, of the Commitment or, as appropriate, their
then outstanding shares of the Outstanding Obligations (as adjusted pursuant to
this Commitment Transfer Supplement). Promptly after the Transfer Effective
Date, the Agent will send to each Transferor Bank and Purchasing Bank its new
DSR Notes[s]with the superseded DSR Note[s] of each Transferor Bank attached to
the new DSR Note[s] (or if more than one new DSR Note, the superseded DSR
Note[s] attached to one of such new DSR Note[s] and copies thereof attached to
all other new DSR Note).

        6.    Concurrently with the execution and delivery hereof, the
Transferor Banks will provide to each Purchasing Bank (if it is not already a
Bank party to the Reimbursement Agreement) copies

C-2

--------------------------------------------------------------------------------




of all documents delivered to the Transferor Banks evidencing satisfaction of
the conditions precedent set forth in the Reimbursement Agreement.

        7.    Each of the parties to this Commitment Transfer Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Commitment Transfer Supplement.

        8.    By executing and delivering this Commitment Transfer Supplement,
each Transferor Bank and each of its respective Purchasing Banks confirm to and
agree with each other, the Agent, the Issuing Bank and the Banks as follows:
(a) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, each such Transferor Bank makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Reimbursement Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Reimbursement Agreement, the DSR Notes or any other instrument or
document furnished pursuant thereto, (b) each such Transferor Bank makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Reimbursement Agreement, the DSR
Notes or any other instrument or document furnished pursuant hereto, (c) each
such Purchasing Bank confirms that it has received a copy of the Reimbursement
Agreement, together with copies of such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Commitment Transfer Supplement, (d) each such Purchasing Bank will,
independently and without reliance upon the Agent, its respective Transferor
Banks or any other Bank or the Issuing Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Reimbursement
Agreement, (e) each such Purchasing Bank appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Reimbursement Agreement as are delegated to the Agent by the terms thereof
together with such powers as are reasonably incidental thereto and (f) each such
Purchasing Bank agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Reimbursement Agreement are
required to be performed by it as a Bank and that it will be bound by the terms
and provisions thereof as a Bank.

        9.    Schedule III hereto sets forth for each Transferor Bank and each
Purchasing Bank the revised Commitment, and/or Commitment Percentage, as the
case may be, of each Transferor Bank and each Purchasing Bank, as well as
certain administrative information with respect to each Purchasing Bank.

        10.  Notwithstanding anything to the contrary in this Commitment
Transfer Supplement, if the long-term debt rating of any Purchasing Bank shall,
at any time, be less than a rating of A or the equivalent thereof by S&P or A2
or the equivalent thereof by Moody's, then the Issuing Bank may, in its sole and
absolute discretion, purchase all or any part (as designated by the Issuing
Bank) of such Purchasing Bank's participating interest hereunder (the "Purchased
Interests") (which, if in part, may be limited to the Purchasing Bank's
participating interest in the rights and obligations of the Issuing Bank under,
and in connection with, one or more Debt Service Reserve Letters of Credit,
including, without limitation, the obligations to pay the Issuing Bank if it is
not reimbursed by the Borrower in immediately available funds for any drawings
under such Debt Service Reserve Letter of Credit and to make certain loans, if
any, provided to be made under the Reimbursement Agreement in the event of
certain drawings under such Debt Service Reserve Letter of Credit, all in
accordance with the Reimbursement Agreement) by providing such Purchasing Bank
with at least two Banking Days' prior notice of such purchase and making a
payment to such Purchasing

C-3

--------------------------------------------------------------------------------




Bank for all outstanding amounts owing to it hereunder or pursuant to the
Reimbursement Agreement in respect of the Purchased Interests on the date of
such purchase as set forth in such notice. Upon any such purchase of all of a
Purchasing Bank's participating interest hereunder, such Purchasing Bank shall
no longer have any rights or obligations as a Purchasing Bank hereunder or as a
Bank under the Reimbursement Agreement or under any other instruments or
documents furnished pursuant thereto. The Issuing Bank may, in its sole and
absolute discretion, retain for its own account and/or sell its interest in all
or any portion of the Purchased Interests.

        11.  THIS COMMITMENT TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

        12.  This Commitment Transfer Supplement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.

        13.  Execution of this Commitment Transfer Supplement by the Agent as
set forth below shall constitute the consent of such Person required pursuant to
Section 9.9 of the Reimbursement Agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Commitment
Transfer Supplement to be executed by their respective duly authorized officers
on Schedule I hereto as of the date set forth in Item I of Schedule I hereto.

C-4

--------------------------------------------------------------------------------


SCHEDULE I TO COMMITMENT
TRANSFER SUPPLEMENT



COMPLETION OF INFORMATION AND
SIGNATURES FOR COMMITMENT
TRANSFER SUPPLEMENT


--------------------------------------------------------------------------------

Re:   Debt Service Reserve Letter of Credit and Reimbursement Agreement, dated
as of December 7, 2001, with HOMER CITY OL1 LLC, as the Borrower.
Item 1
 
Date of Commitment Transfer Supplement:
 
[Insert date of Commitment Transfer Supplement]
Item 2
 
Transferor:
 
[Insert names of Transferor Banks]
Item 3
 
Purchasing Banks:
 
[Insert names of Purchasing Banks]
Item 4
 
Signatures of Parties to Commitment Transfer Supplement:
 
 

    ____________________________________ ,
as a Transferor Bank
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
____________________________________ ,
as a Purchasing Bank
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
Westdeutsche Landesbank Girozentrale, New York Branch, as the Issuing Bank and
the Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

C-5

--------------------------------------------------------------------------------


SCHEDULE II TO COMMITMENT
TRANSFER SUPPLEMENT



PURCHASE PRICES

Names of
Transfer Banks


Names of
Purchaser Banks

--------------------------------------------------------------------------------

  [Insert name of
Transferor Bank]

--------------------------------------------------------------------------------

  [Insert name of
Transferor Bank]

--------------------------------------------------------------------------------

  [Insert name of
Transferor Banks]

--------------------------------------------------------------------------------

[Insert name of Purchasing Bank]   $[Insert Purchase Price]   $[Insert Purchase
Price]   $[Insert Purchase Price]

C-6

--------------------------------------------------------------------------------


SCHEDULE III TO COMMITMENT
TRANSFER SUPPLEMENT



LIST OF LENDING OFFICES, ADDRESSES FOR NOTICES,
COMMITMENT AMOUNTS, AND PROPORTIONATE SHARES


Names of Transferor Banks

--------------------------------------------------------------------------------

  Revised Maximum Commitment

--------------------------------------------------------------------------------

[                        ]   $ [                        ]   $

Names of Transferor Banks

--------------------------------------------------------------------------------

  Revised Commitment Percentage

--------------------------------------------------------------------------------

[                        ]                           %
[                        ]                           %

Names of Purchasing Banks

--------------------------------------------------------------------------------

  New Maximum Commitment

--------------------------------------------------------------------------------

[                        ]                           %

Names of Purchasing Banks

--------------------------------------------------------------------------------

  Commitment Percentage

--------------------------------------------------------------------------------

[                        ]                           %

C-7

--------------------------------------------------------------------------------

[NAME OF PURCHASING BANK(S)]
Address for Notices:
Attention:
Telex:
Answerback:
Telephone:
Telecopier:

Clearing Account:

[Insert Acct. #1]

Eurodollar Lending Office:

[Insert Address]

Domestic Lending Office:

[Insert Address]

C-8

--------------------------------------------------------------------------------


SCHEDULE IV TO COMMITMENT
TRANSFER SUPPLEMENT



TRANSFER EFFECTIVE NOTICE


            ,            

Transferor Banks: [                        ]

Purchasing Banks: [                        ]

Borrower: HOMER CITY OL1 LLC

        The undersigned, as the Agent under the Debt Service Reserve Letter of
Credit and Reimbursement Agreement, dated as of December 7, 2001 by and among
(i) Homer City OL1 LLC, a Delaware limited liability corporation (the
"Borrower"), (ii) Westdeutsche Landesbank Girozentrale, New York Branch, as
Issuing Bank (the "Issuing Bank"), and the other Banks named therein
(collectively, the "Banks"), and (iii) Westdeutsche Landesbank Girozentrale, New
York Branch, as agent for the Banks (the "Agent") (as amended, supplemented or
otherwise modified in accordance with the terms thereof from time to time, the
"Reimbursement Agreement") acknowledge receipt of [    ] ([    ]) copies of the
Commitment Transfer Supplement as described in Annex I hereto, each fully
executed. Terms defined in such Commitment Transfer Supplement are used herein
as therein defined.

        1.    Pursuant to such Commitment Transfer Supplement, you are advised
that the Transfer Effective Date will be the date hereof.

        2.    Pursuant to such Commitment Transfer Supplement, each Transferor
Bank is required to deliver to the Agent on or before the Transfer Effective
Date its DSR Note[s].

        3.    Pursuant to such Commitment Transfer Supplement, the Borrower is
required to deliver to the Agent on or before the Transfer Effective Date the
following DSR Notes:

        [Describe each new DSR Note for Transferor Bank and Purchasing Bank as
to principal amount and payee.]

        4.    Pursuant to such Commitment Transfer Supplement, each Purchasing
Bank is required to pay its Purchase Price, in immediately available funds, to
the appropriate Transferor Bank at or before 12:00 noon, local time of the
appropriate Transferor Bank, on [the first Business Day of the month in which
the Transfer Effective Date occurs]).

    Very truly yours,
 
 
Westdeutsche Landesbank Girozentrale, New York Branch, as the Agent:
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

C-9

--------------------------------------------------------------------------------


ANNEX I



INFORMATION FOR COMMITMENT TRANSFER SUPPLEMENT


Re:   Debt Service Reserve Letter of Credit and Reimbursement Agreement, dated
as of December 7, 2001, with Homer City OL1 LLC, as the Borrower
Item 1
 
Date of Commitment Transfer Supplement:
 
            ,            
Item 2
 
Transferor:
 
[                        ]
Item 3
 
Purchasing Banks:
 
[                        ]

C-10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30



Table of Contents
DEBT SERVICE RESERVE LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
RECITALS
AGREEMENT

EXHIBIT A



Form of Debt Service Reserve Letter of Credit

ANNEX 1



Drawn under Westdeutsche Landesbank Girozentrale, New York Branch Letter of
Credit Number 22703100101WLB dated December 7, 2001 DRAWING REQUEST

ANNEX 2



NOTICE OF TERMINATION OF LETTER OF CREDIT

ANNEX 3



TRANSFER OF LETTER OF CREDIT

ANNEX 4



CERTIFICATE OF REINSTATEMENT OF OUTSTANDING AMOUNT

ANNEX 5



CERTIFICATE OF CHANGE OF OUTSTANDING AMOUNT

EXHIBIT B



DEBT SERVICE RESERVE LETTER OF CREDIT PROMISSORY NOTE
SCHEDULE

EXHIBIT C



Form of Commitment Transfer Supplement
WITNESSETH

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT



COMPLETION OF INFORMATION AND SIGNATURES FOR COMMITMENT TRANSFER SUPPLEMENT

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT



PURCHASE PRICES Names of Transfer Banks

SCHEDULE III TO COMMITMENT TRANSFER SUPPLEMENT



LIST OF LENDING OFFICES, ADDRESSES FOR NOTICES, COMMITMENT AMOUNTS, AND
PROPORTIONATE SHARES

SCHEDULE IV TO COMMITMENT TRANSFER SUPPLEMENT



TRANSFER EFFECTIVE NOTICE

ANNEX I



INFORMATION FOR COMMITMENT TRANSFER SUPPLEMENT
